Exhibit 10.1

 

AGREEMENT OF SALE AND PURCHASE

 

BETWEEN

 

WACHOVIA BANK, NATIONAL ASSOCIATION (“SELLER”)

 

AND

 

FIRST STATES INVESTORS 3300, LLC (“PURCHASER”)

 

Dated: May 10, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.   

Defined Terms.

   1 2.   

Sale and Purchase of Properties.

   13 3.   

Properties - Real and Personal Assets.

   14 4.   

Purchase Price

   15 5.   

Lease Agreements

   15 6.   

Closing

   16 7.   

Title.

   16 8.   

Service and Maintenance Contracts; Leases.

   20 9.   

Seller’s Deliverables at Closing

   22 10.   

Purchaser’s Deliverables at Closing

   24 11.   

Possession; Release Premises.

   26 12.   

Adjustments and Other Payments

   26 13.   

Expenses.

   31 14.   

Default.

   33 15.   

Risk of Loss.

   34 16.   

Brokers

   36 17.   

Properties “AS-IS”

   36 18.   

Disclaimer.

   37 19.   

Due Diligence Period.

   41 20.   

Purchaser’s Termination Right

   47 21.   

Tax Appeals.

   47 22.   

Notices

   48 23.   

No Survival

   49

 

- i -



--------------------------------------------------------------------------------

24.   

Further Assurances

   49 25.   

Lease Agreements, Leases, Overleases and the Master Agreement.

   49 26.   

Capital Amount

   55 27.   

Architect’s Reports.

   56 28.   

Purchase Option/Right of First Offer

   58 A.   

Purchase Option in favor of SB Jax, Ltd.

   58 29.   

Miscellaneous.

   63 30.   

Purchaser’s Representations

   65 31.   

Seller’s Representations

   66 32.   

Indemnification

   66 33.   

Marketing/Confidentiality.

   67 34.   

Seller’s Substitution Right

   68 35.   

Linked Properties.

   68 36.   

Property Audits

   69 37.   

No Offer

   69 38.   

No Liability

   69 39.   

Radon Notice

   69

 

- ii -



--------------------------------------------------------------------------------

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made and entered into as of
May 10, 2004, by and between WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, having an address at 225 Water Street, 8th Floor,
Jacksonville, Florida 32202 (“Seller”), and FIRST STATES INVESTORS 3300, LLC, a
Delaware limited liability company having an address c/o First States Group,
L.P., at 1725 The Fairway, Jenkintown, Pennsylvania 19046 (“Purchaser”). Terms
with initial capital letters shall have the meanings assigned to such terms in
Section 1.

 

BACKGROUND

 

A. Seller owns the Properties identified on the Property Information Schedule
(hereinafter defined).

 

B. Seller desires to sell the Properties to Purchaser, and Purchaser desires to
purchase the Properties from Seller, all on the terms and conditions hereinafter
provided.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), Seller and Purchaser, intending to be legally
bound hereby, agree as follows:

 

1. Defined Terms. The following terms shall have the meanings set forth below
when used in this Agreement:

 

“Actual Capital Work Completion Amount” shall have the meaning given such term
in Section 26(b).

 

“Additional Rent” shall have the meaning given such term in the Lease Agreement.

 

“Adjusted Allocated Purchase Price” shall mean, with respect to each Demising
Work Property, an amount equal to what would have been the Allocated Purchase
Price therefor (determined in accordance with the provisions of Section 4(c)),
prior to the deduction of Estimated Tenant Reimbursement Amount in accordance
with the provisions of Section 4(c).

 

“Agreement” shall have the meaning given such term in the parties paragraph.

 

“Aggregate Percentage” shall have the meaning given such term in the definition
of Cap Rate.

 

“Aggregate Percentage Condition” shall have the meaning given such term in
Section 2(c)(iii).

 

“Allocated Deposit” shall mean, for each Property, an amount equal to two
percent (2%) of the Initial Estimated Purchase Price.



--------------------------------------------------------------------------------

“Allocated Purchase Price” shall mean, for each Property, the amount determined
as set forth in Section 4 of this Agreement.

 

“Annual Basic Rent” shall have the meaning ascribed thereto in the Lease
Agreement.

 

“Approved Architects” shall have the meaning given such term in Section 27(a).

 

“Approved Contractors” shall have the meaning given such term in Section
19(b)(ii).

 

“Approved Lease” shall have the meaning given such term in Section 8(b).

 

“Appurtenances” shall have the meaning given such term in Section 3(a)(ii).

 

“Architect’s Report” shall have the meaning given such term in Section 27(a).

 

“Assignee” shall have the meaning given such term in Section 27(d).

 

“Assignment and Assumption of Leases” shall have the meaning given such term in
Section 9(a)(iv).

 

“ATM” means automatic teller machines.

 

“BOMA Standard” shall mean in accordance with the Standard Method for Measuring
Floor Area in Office Buildings, Z65.1 (1989), promulgated and issued by the
Building Owners and Managers Association.

 

“Buildings” shall have the meaning given such term in Section 3(a)(iii).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day upon
which banks in New York, New York are authorized or required by law to be
closed.

 

“Cap Rate” shall mean 0.0719 if the aggregate of all Occupancy Percentages
(hereinafter “Aggregate Percentage”) equals 100% on the Closing Date, 0.077 if
the Aggregate Percentage is less than 100% but greater than or equal to 93% on
the Closing Date, 0.078 if the Aggregate Percentage is less than 93% but greater
than or equal to 86% on the Closing Date, 0.079 if the Aggregate Percentage is
less than 86% but greater than or equal to 79% on the Closing Date, 0.080 if the
Aggregate Percentage is less than 79% but greater than or equal to 72% on the
Closing Date and 0.082 if the Aggregate Percentage is less than 72% but greater
than or equal to 65% on the Closing Date, 0.085 if the Aggregate Percentage is
less than 65% but greater than or equal to 58% on the Closing Date.

 

“Capital Amount” shall have the meaning given such term in Section 26(a).

 

“Capital Work” shall have the meaning given such term in Section 26(a).

 

“Capital Work Contracts” shall have the meaning given such term in Section
26(b).

 

“CERCLA” shall have the meaning given such term in Section 18(b).

 

2



--------------------------------------------------------------------------------

“Closing” shall have the meaning given such term in Section 6.

 

“Closing Date” shall mean the first Business Day which is thirty (30) Business
Days after the expiration of the last Due Diligence Period provided for under
the terms of this Agreement, subject to adjournment in accordance with the terms
of this Agreement.

 

“Commitment” shall have the meaning given in Section 7(b).

 

“Condo OP Outside Date” shall have the meaning given such term in Section
28(B)(g).

 

“Condo Option Holder” shall have the meaning given such term in Section
28(B)(a)(i).

 

“Condo Purchase Option” shall have the meaning given such term in Section
28(B)(a)(iv).

 

“Condominium Documents” shall mean that certain Master Deed of Nations Plaza
Horizontal Property Regime, Spartanburg, South Carolina, dated as of June 1,
1988 and recorded in the Office of the Recorder of Mesne Conveyances of
Spartanburg, South Carolina in Deed Book 54-R, Page 12, as modified by First
Amendment to Master Deed of Nations Plaza Horizontal Property Regime dated April
9, 1989 and recorded in the aforesaid Recorder’s Office in Deed Book 55-H, Page
500, as further modified by First Supplement to Master Deed of Nations Plaza
Horizontal Property Regime dated as of February 28, 1991 and recorded in the
aforesaid Recorder’s Office in Deed Book 7-R, Page 12, along with the by-laws
and other constituent documents of the condominium created thereby.

 

“Consent” shall have the meaning given such term in Section 25(k).

 

“Consultation Period” shall have the meaning given such term in Section 27(c).

 

“Dedicated Parking Areas” shall have the meaning given such term in Section
25(o).

 

“Contract Assignment and Assumption” shall have the meaning given such term in
Section 29(d).

 

“Deeds” shall have the meaning given such term in Section 9(i).

 

“Demising Work” shall have the meaning given such term in the Lease Agreement.

 

“Demising Work Costs” shall have the meaning given such term in the Lease
Agreement.

 

“Demising Work Property” shall mean a Property containing both Leased Premises
and Release Premises.

 

“Demising Work Properties” shall mean each and every Demising Work Property.

 

“Documents” shall have the meaning given such term in Section 19(a).

 

“Downpayment” shall have the meaning given such term in Section 4.

 

3



--------------------------------------------------------------------------------

“Due Diligence Costs” shall mean the reasonable, third party, out-of-pocket
costs incurred by Purchaser (exclusive of attorneys’ fees) for appraisals, title
examinations, surveys and environmental and physical inspections.

 

“Due Diligence Inspections” shall have the meaning given such term in Section
19(b).

 

“Due Diligence Period” means, (i) for the Initial Properties, the period
beginning on the date of this Agreement and ending at 5:00 pm EST on July 16,
2004 and (ii) for any Substitute Property, the period beginning on the date upon
which such Property is substituted for a Removed Property and ending on the
first Business Day which is forty-five (45) days thereafter.

 

“Environmental Indemnity” shall have the meaning given in Section 19(d).

 

“Environmental Requirements” shall have the meaning given such term in Section
18(c).

 

“Estimated Capital Work Completion Amount” shall have the meaning given such
term in Section 26.

 

“Estimated Demising Work Costs” shall have the meaning given such term in
Section 27(a).

 

“Estimated Tenant Reimbursement Amount” shall mean, with respect to each
Demising Work Property, Seller’s reasonable estimate of the Tenant Reimbursement
Amount for the Demising Work, determined based upon the Estimated Demising Work
Costs as set forth in the Architect’s Report, and Seller’s reasonable estimate
of the other components of the Tenant Reimbursement Amount.

 

“Excluded Items” shall have the meaning given such term in the last paragraph of
Section 3.

 

“Final Closing Statement” shall have the meaning given such term in Section
12(e)(ii).

 

“Fixed Rents” shall have the meaning given such term in Section 12(a)(i).

 

“Fixtures and Equipment” shall have the meaning given such term in Section
3(a)(iv).

 

“Force Majeure Event” shall mean strike, accident, act of God, enemy action,
riot or civil insurrection, fire or other casualty, the death or disability of a
principal or any other event beyond the reasonable control of Seller or
Purchaser. Lack of funds shall in no event constitute a Force Majeure Event.

 

“FSG” shall mean First States Group, L.P., a Delaware limited partnership.

 

“FSG Guaranty and Indemnity” shall mean a guaranty and indemnity by FSG in the
form of Exhibit K annexed hereto.

 

“GAAP” shall mean generally accepted accounting principles.

 

4



--------------------------------------------------------------------------------

“Gap Notice” shall have the meaning given such term in Section 7(c).

 

“Hazardous Materials” shall have the meaning given such term in Section 18(b).

 

“Hybrid Property” shall mean any Property comprised of Land and one or more
Leasehold Estates, as described in Section 29(a).

 

“Ineligible Property” shall have the meaning given such term in Section 20.

 

“Initial ABR Factor” means a rental rate, per rentable square foot, per annum,
equal to the quotient of (i) the aggregate of all Property Amounts for all
Properties that contain Leased Premises, divided by (ii) the Net Rentable Area
of all of the Leased Premises.

 

“Initial Estimated Purchase Price” shall mean, for each Property, the amount set
forth on the Property Information Schedule.

 

“Intangible Personal Property” shall have the meaning given such term in Section
3(a)(v).

 

“Intangible Property Assignment” shall have the meaning given such term in
Section 9(a)(iii).

 

“Initial Properties” shall each and every Initial Property.

 

“Initial Property” shall mean each of the Properties, as to which the Land or
Leasehold Estate which is included in such Property is identified on the
Property Information Schedule on the date hereof.

 

“ISRA Application Documents” shall have the meaning given such term in Section
18(f).

 

“Knowledge” shall mean, with respect to Seller, the actual knowledge of Neil C.
King, after due inquiry by him of other employees of Seller responsible for the
operation of the Properties.

 

“Land” shall have the meaning given such term in Section 3(a)(i).

 

“Leased Premises” means, for Properties subject to Lease Agreements, the
premises leased by Purchaser to Seller from and after the Closing Date pursuant
to the Lease Agreements. The Property Information Schedule contains an estimate
of the Net Rentable Area of the Leased Premises in those Properties containing
the same. The precise Net Rentable Area, and location of, the Leased Premises in
such Properties shall be determined through the measurement process contemplated
by Section 27 hereof. The Leased Premises do not include any Release Premises.

 

“Leases” means the leases for tenants other than Seller (and its affiliates)
occupying space in the Properties as set forth on the Rent Roll attached as
Exhibit L hereto, together with any Approved Leases.

 

5



--------------------------------------------------------------------------------

“Lease Agreement” and “Lease Agreements” shall have the meanings given such
terms in Section 5.

 

“Lease Guaranty” shall mean a guaranty by Wachovia Corporation, a North Carolina
corporation, of Seller’s obligations as tenant under the Lease Agreements in the
form attached as Exhibit G hereto.

 

“Leasehold Estate” shall mean the Seller’s estate, as lessee, under an
Overlease.

 

“Leasing Costs” shall have the meaning given such term in Section 8(b).

 

“Letter of Non-Applicability” shall have the meaning given such term in Section
18(f).

 

“Linked Property” shall have the meaning given such term in Section 35.

 

“Master Agreement” shall mean an agreement in the form annexed hereto as Exhibit
H.

 

“Measurement/Demising Work Determination Fee” shall mean the cost of any
Architectural Report obtained by Seller in accordance with the provisions of
Section 27(a).

 

“Monthly Operating Expense Factor” shall mean, for each Property containing
Leased Premises, the amount set forth for such Property on the Property
Information Schedule.

 

“Mortgage SNDA” shall have the meaning given such term in the Lease Agreement.

 

“Net Rentable Area” shall mean, as applicable, the net rentable areas (i.e. the
number of rentable square feet) of the Leased Premises, the Release Premises and
the Buildings (and in each case each floor therein), determined in conformity
with the BOMA Standard. The approximate Net Rentable Areas of the Leased
Premises, the Release Premises and the Buildings are set forth on the Property
Information Schedule for each Property.

 

“NJDEP” shall have the meaning given such term in Section 18(f).

 

“Objection” shall have the meaning given such term in Section 7(b)(i).

 

“Occupancy Percentage” shall mean, as to each Building, a fraction, expressed as
a percentage, the numerator of which is the Net Rentable Area of the Leased
Premises in the Building at the time the determination is made and the
denominator of which is Net Rentable Area of the Building. The Occupancy
Percentage for each Building in which there are no Leased Premises shall equal
zero. The Property Information Schedule contains an estimate of the Occupancy
Percentage of each Building containing Leased Premises.

 

“OP Outside Date” shall have the meaning given such term in Section 28(A)(g).

 

“Operating Expense Estimate Payment” shall mean, with respect to each Property,
a portion of which is demised under a Lease Agreement, the product obtained by
multiplying (i) the Occupancy Percentage for such Property by (ii) the Monthly
Operating Expense Factor for such Property.

 

6



--------------------------------------------------------------------------------

“Operating Lease Condition” shall mean Seller’s Corporate Accounting Policy
Department has determined, in its sole discretion, (i) that Seller’s sale of the
Properties to Purchaser in accordance with the provisions of this Agreement
shall be treated as a “sale” under GAAP and (ii) Purchaser’s leasing to Seller
of the premises demised under the Lease Agreements in accordance with the
provisions of the Lease Agreements shall be treated as an “operating lease”
under GAAP.

 

“Option Agreement” shall have the meaning given in Section 28(A)(a)(i).

 

“Option Holder” shall have the meaning given in Section 28(A)(a)(i).

 

“Option Property” shall have the meaning given in Section 28(A)(a)(ii).

 

“Other Demising Work Costs” shall have the meaning given such term in the Lease
Agreement.

 

“Overage Rent” shall have the meaning given such term in Section 12(a)(i).

 

“Overlease” shall mean both (i) the lease of each of those parcels of land
identified on the Property Information Schedule as being subject to an Overlease
and (ii) a lease of any other Property that creates a Leasehold Estate as to the
land underlying such Property, provided in the case of this clause (ii) that
such lease satisfies the Overlease Criteria.

 

“Overlease Assignment and Assumption” shall have the meaning given such term in
Section 9(a)(i).

 

“Overlease Criteria” shall mean (i) the Overlease (or a memorandum thereof)
shall have been recorded in the applicable local land records, (ii) the
Overlease shall not prohibit the ground lessee from assigning the lease as
collateral security for a loan and mortgaging its interest in the Overlease,
(iii) the Overlease shall have a remaining term (including any exercised or
non-exercised renewal terms) of not less than 36 years, (iv) the lessor under
the Overlease, prior to exercising any material remedy accorded to the lessor
thereunder by reason of the lessee’s default (including, without limitation,
terminating the Overlease), shall be obligated to (A) furnish the holder of a
leasehold mortgage with a copy of any notice of default furnished to the lessee
thereunder and (B) afford the holder of a leasehold mortgage with an opportunity
to cure the default, (v) upon any termination of the Overlease (by reason of a
default that the leasehold mortgagee chose not to, or was unable, to cure), the
lessor thereunder shall be obligated to offer a new lease to a leasehold
mortgagee, upon the then-executory terms of the Overlease, provided that the
leasehold mortgagee cures all monetary defaults and undertakes to cure all other
defaults, (vi) the Overlease shall provide that the lessor thereunder shall not
permit the lessee thereunder to cancel, terminate, surrender or materially
modify the Overlease without first obtaining the consent of a leasehold
mortgagee, (vii) neither the lessor nor the lessee shall be permitted to
terminate the Overlease by reason of damage to, or the destruction of, the
premises demised thereunder if a leasehold mortgage is outstanding and (viii)
the Overlease shall not

 

7



--------------------------------------------------------------------------------

provide that the lessee thereunder may only lease space constituting all or a
part of the premises demised under the Overlease to third party tenants upon the
receipt of the ground lessor’s consent, which consent may be withheld in its
sole discretion.

 

“Overlease Estoppel” shall mean an estoppel certificate, executed by the lessor
of a Property subject to an Overlease, in substantially the form required under
the terms of the Overlease (or if not so specified, then substantially in the
form attached as Exhibit B annexed).

 

“Overlease Indemnity” shall have the meaning given such term in Section 25(k).

 

“Overlease Recognition Agreement” shall have the meaning given such term in the
Lease Agreement.

 

“Overlease Recognition Agreement Property” shall mean each of the Properties
identified on Exhibit B-1 annexed hereto.

 

“Permissible Inspection Items”, for purposes of a Phase II Study, shall mean,
collectively, (i) asbestos surveys, (ii) GPR and magnetometer studies and (iii)
underground storage tank tightness-testing, provided that the same utilizes
negative pressure and applies a minimal vacuum to the underground storage tank.
“Permissible Inspection Items” shall also include soil borings in the vicinity
of underground storage tanks, if and only if tightness-testing indicates that
such underground storage tanks may lack structural integrity based upon the
evaluation criteria of the tightness-testing protocol.

 

“Permissible Lease” shall have the meaning given in Section 8(b).

 

“Permitted Exceptions” shall have the meaning given in Section 7(a).

 

“Phase I Study” shall have the meaning given such term in Section 19(b).

 

“Phase II Study” shall have the meaning given such term in Section 19(d).

 

“Primary Demising Work Costs” shall have the meaning given such term in the
Lease Agreement.

 

“Preliminary Closing Statement” shall have the meaning given such term in
Section 12(e)(i).

 

“Properties” shall mean each and every Property.

 

“Property” shall mean, for each Initial Property or Substitute Property, the
parcel of Land or Leasehold Estate which comprises such property, together with
the Buildings, Fixtures and Equipment, Appurtenances and Intangible Personal
Property pertaining to such parcel of Land or Leasehold Estate. It is understood
that the term “Property” shall be deemed modified by the provisions of Section 2
hereof.

 

8



--------------------------------------------------------------------------------

“Property Amount”, for each Property that contains Leased Premises, shall equal
the product of (i) either (A) in the case of the Demising Work Properties, the
Adjusted Allocated Purchase Price for such Property, plus the Estimated Capital
Work Completion Amount, if any, for such Property, or (B) in the case of all
other Properties that contain Leased Premises, the Allocated Purchase Price for
such Property, plus the Estimated Capital Work Completion Amount, if any, for
such Property, multiplied by (ii) the Cap Rate, multiplied by (iii) the
Occupancy Percentage of such Property.

 

“Property Audits” shall have the meaning given such term in Section 36.

 

“Property Information Schedule” shall mean the schedule annexed hereto as
Exhibit A. Purchaser acknowledges that the Property Identification Number
(“PID”), popular name and street address of each Property is set forth on the
Property Information Schedule for ease of reference only and has no legal
significance.

 

“Property Taxes” shall have the meaning given such term in Section 12(a)(ii).

 

“Purchaser” shall have the meaning given to such term as set forth above.

 

“Purchaser Affiliate” shall mean a partnership, limited liability company, or
corporation that is owned by or is under common control and ownership with,
Purchaser.

 

“Purchase Option” shall have the meaning given in Section 28(A)(a)(iii).

 

“Purchase Price” shall have the meaning given such term in Section 4.

 

“Purchaser’s DPL Designation and Certification” shall mean an instrument in the
form annexed hereto as Exhibit I.

 

“Purchaser’s Closing Documents” shall have the meaning given such term in
Section 10.

 

“Purchaser’s Phase II Objection Date” shall mean, with respect to a Property,
the date which is 45 days after Seller’s Election Date with respect to such
Property.

 

“REA” shall have the meaning given such term in Section 25(b).

 

“REA Estoppel” shall mean, with respect to each Property subject to an REA, a
certificate substantially in the form required under such REA (or, if no such
form is specified, substantially in the form attached as Exhibit J hereto).

 

“Real Estate Tax Estimate Payment” shall mean, for each Property containing
Leased Premises, the product obtained by multiplying (i) the Occupancy
Percentage for such Property by (ii) the Real Estate Tax Factor.

 

“Real Estate Tax Factor” shall mean, for each Property containing Leased
Premises, the product obtained by multiplying (i) Property Taxes for such
Property by (ii) the quotient obtained by dividing (A) the number of days
remaining in the fiscal period with respect to which such Property Taxes were
assessed and (B) the total number of days in such fiscal period.

 

9



--------------------------------------------------------------------------------

“RCRA” shall have the meaning given such term in Section 18(b).

 

“Refund Amount” shall have the meaning given such term in Section 28(b).

 

“Release Premises” means, for certain Properties subject to Lease Agreements,
certain premises demised under the Lease Agreements which Seller, as tenant, may
ultimately surrender to Purchaser, as landlord, in accordance with the
provisions of the Lease Agreements. The Property Information Schedule contains
an estimate of the Net Rentable Area of the Release Premises at those Properties
which contain the same. The precise Net Rentable Area, and location of, the
Release Premises at such Properties shall be determined through the measurement
process contemplated by Section 27 hereof.

 

“Release Premises Information” shall have the meaning given such term in Section
27(b).

 

“Relevant Cost” shall have the meaning given such term in Section 19(g)(ii).

 

“Remediation Conditions” shall have the meaning given such term in Section
19(f).

 

“Removed Properties” shall mean each and every Removed Property.

 

“Removed Property” shall mean each Property with respect to which this Agreement
is terminated in accordance with the provisions of Sections 7, 15, 19, 20, 25,
27 or 35 hereof.

 

“Rents” shall have the meaning given such term in Section 12(a)(i).

 

“Rent Roll” means the rent roll attached hereto as Exhibit L (it being
understood that the same is annexed hereto as an accommodation to Purchaser, and
that Seller shall not be deemed to have made any representation or warranty as
to the accuracy thereof).

 

“Required Inspection Information” shall have the meaning given in Section
19(b)(i).

 

“Required Properties” shall mean the Properties identified as such on the
Property Information Schedule.

 

“Required Substitute Property Information” shall mean, with respect to each
Substitute Property (i) an updated Property Information Schedule which
identifies the Substitute Property and sets forth the information specified in
the Property Information Schedule for the Substitute Property, (ii) an updated
Exhibit Z, setting forth Capital Work (if any) for the Substitute Property and
(iii) if the Substitute Property contains Leased Premises, an updated Exhibit F,
identifying provisions appropriate for inclusion as Article XV of the Lease
Agreement.

 

“Restricted Overlease” shall mean any Overlease which, by its terms, requires
the consent (reasonable or otherwise) of the lessor thereunder to an assignment
of the interest of the lessee thereunder.

 

10



--------------------------------------------------------------------------------

“Review Period Expiration Date” shall have the meaning given in Section
7(b)(ii).

 

“Scope of Work” shall have the meaning given such term in Section 19(d).

 

“SEC” shall have the meaning given such term in Section 33(b).

 

“Seller” shall have the meaning given such term in the parties paragraph.

 

“Seller Tenant Estoppel” shall mean an estoppel certificate from Seller, as the
tenant of Leased Premises, substantially in the form of Exhibit E-1 to the Lease
Agreement.

 

“Seller Third Party Tenant Estoppel” shall mean an estoppel certificate from
Seller substantially in the form of Exhibit M-1 hereto.

 

“Seller Overlease Estoppel” shall mean an estoppel certificate from Seller
substantially in the form of Exhibit M-2 hereto.

 

“Seller REA Estoppel” shall mean an estoppel certificate from Seller
substantially in the form of Exhibit M-3 annexed hereto.

 

“Seller’s Closing Documents” shall have the meaning given such term in Section
9.

 

“Seller’s Condo Offer Notice” shall have the meaning given such term in Section
28(B)(a)(iii).

 

“Seller’s DPL Acknowledgement” shall mean an instrument in the form annexed
hereto as Exhibit N.

 

“Seller’s Election Date” shall mean, with respect to each Property, the date
which is fifteen (15) Business Days after the expiration of the Due Diligence
Period for such Property.

 

“Seller’s Environmental Election” shall have the meaning given such term in
Section 19(d).

 

“Seller’s Notice of No Encumbrance” shall have the meaning given in Section 28.

 

“Seller’s Offer Notice” shall have the meaning given in Section 28(A)(a)(iv).

 

“Seller’s Extended Phase II Election Date” shall mean, with respect to a
Property, the date which is 45 days after Seller’s Phase II Election Date with
respect to such Property.

 

“Seller’s Phase II Election” shall have the meaning given such term in Section
19(f) hereof.

 

“Seller’s Phase II Election Date” shall mean, with respect to a Property, the
date which is ten (10) Business Days after Purchaser’s Phase II Objection Date
with respect to such Property.

 

“Seller’s Revocation Notice” shall have the meaning given in Section 28.

 

11



--------------------------------------------------------------------------------

“Separate Charge Parking Areas” shall have the meaning given such term in
Section 25(o) hereof.

 

“Service Contracts” shall have the meaning given such term in Section 8(a).

 

“Service Entrance” shall have the meaning given such term in the Lease
Agreement.

 

“Site Plan” shall have the meaning given such term in Section 25(o) hereof.

 

“Substitute Properties” shall mean each and every Substitute Property.

 

“Substitute Property” shall mean such parcel of land or leasehold estate
(together with the Buildings, Fixtures and Equipment, Appurtenances and
Intangible Personal Property pertaining to such parcel of land or leasehold
estate) owned by Seller (or an affiliate of Seller) and substituted by Seller
for a Removed Property in accordance with the provisions of Agreement.

 

“Successor” shall have the meaning given such term in Section 7(d).

 

“Supplementary Overlease Estoppel” shall mean an estoppel certificate in the
form annexed hereto as Exhibit N-1.

 

“Supplementary Overlease Estoppel Request” shall mean a letter by Purchaser, in
the form annexed hereto as Exhibit N-2, addressed to the lessor under an
Overlease.

 

“Survey” shall have the meaning given such term in Section 7(b).

 

“Tenant Dedicated Parking Areas” shall have the meaning given such term in
Section 25(o).

 

“Tenant Estoppel” shall mean an estoppel certificate from the tenant under a
Lease, which under the terms of this Agreement Seller has agreed to seek and
which certificate shall be in substantially the form required under the terms of
the applicable Lease (or if not such form is specified or described then
substantially in the form attached as Exhibit O hereto.)

 

“Tenant Reimbursement Amount” shall have the meaning given such term in the
Lease Agreement.

 

“Title Materials” shall have the meaning given such term in Section 7(b).

 

“Title Objection Date” shall have the meaning given such term in Section
7(b)(iii).

 

“Title Objection Notice” shall have the meaning given such term in Section
7(b)(iv).

 

“Transfer Tax Documents” shall have the meaning given in Section 9(a)(ii).

 

“Utilities” shall have the meaning given such term in Section 12(a)(iii).

 

“Violations” has the meaning given in Section 7(a)(xii).

 

12



--------------------------------------------------------------------------------

2. Sale and Purchase of Properties.

 

  (a) On the terms and conditions herein provided, Seller shall sell and convey
to Purchaser, and Purchaser shall purchase and acquire from Seller, Seller’s
right, title and interest in and to all of the Properties.

 

  (b) Seller and Purchaser agree that, under the terms of this Agreement,
certain of the Properties (or Substitute Properties) described herein may not be
conveyed to the Purchaser. Accordingly, the terms “Property” and “Properties”
shall not be deemed to mean any property that, pursuant to the terms hereof,
Seller is no longer obligated to convey to Purchaser or Purchaser is no longer
obligated to acquire from Seller. Further, any obligation of either Seller or
Purchaser as to such a property shall terminate (for example, the obligation to
cure Objections); but the foregoing is not intended to terminate any obligations
that pertain to such a property that would have survived the termination of this
Agreement (for example, the obligation to indemnify Seller for any damages
arising out of Purchaser’s inspection of the property during due diligence).

 

  (c) Notwithstanding anything to the contrary set forth in this Agreement,
Seller and Purchaser agree that it is a condition of:

 

  (i) Seller’s (but not Purchaser’s) obligation to close title hereunder to all
the Properties, that title to the Required Properties is conveyed at the
Closing;

 

  (ii) Seller’s (but not Purchaser’s) obligation to close title hereunder to all
the Properties, that the Operating Lease Condition shall be satisfied. Seller
acknowledges that Seller’s Corporate Accounting Policy Department, has advised
Seller that the Operating Lease Condition, if determined today, would be
satisfied;

 

  (iii) Seller’s (but not Purchaser’s) obligation to close title hereunder to
all the Properties, that the Aggregate Percentage is not less than 58% and not
more than 72% (the “Aggregate Percentage Condition”); and

 

  (iv) Purchaser’s obligation to close title hereunder to all the Properties,
that the Aggregate Percentage is not less than 58%.

 

  (d) Seller and Purchaser shall each have the right to waive any or all of the
conditions set forth in Section 2(c) which is for its benefit. In the event the
closing of title shall not take place for a failure of any of the aforesaid
conditions, this Agreement shall terminate. Upon such termination, Seller shall
refund the Downpayment to Purchaser and reimburse Purchaser for its Due
Diligence Costs as required by Section 13(c) hereof, whereupon neither party
shall have any rights or obligations hereunder, except those that by the terms
of this Agreement are to survive such termination.

 

13



--------------------------------------------------------------------------------

3. Properties - Real and Personal Assets.

 

  (a) The Properties to be conveyed to Purchaser by Seller are comprised of
Seller’s right, title and interest, if any, in and to the following:

 

  (i) each parcel of land ( the “Land” and, collectively, “Lands”) and each
Leasehold Estate, in each case identified and more particularly described on the
Property Information Schedule;

 

  (ii) all rights, privileges and easements appurtenant to the Lands, including,
without limitation, all right, title and interest, if any, in and to all
minerals, oil, gas and other hydrocarbon substances, development rights, land
use entitlements, including, without limitation, building permits, licenses,
permits and certificates, utilities commitments, air rights, water, water
rights, sewerage allocations, riparian rights and water stock relating to the
Land and any rights-of-way or other appurtenances used in connection with the
beneficial use and enjoyment of the Land, and all right, title and interest in
and to all roads, easements, rights of way and alleys adjoining or servicing the
Land (collectively, “Appurtenances”);

 

  (iii) all buildings and improvements located on the Lands or Leasehold Estates
(collectively, “Buildings”);

 

  (iv) except as set forth below, all fixtures and equipment customarily
considered to be part of real property (to the extent located on the Land or
within a Building), including without limitation, heating and air conditioning
systems, facilities that provide any utility, refrigeration, ventilation,
garbage disposal or other similar service, teller counters and under counter
steel (but not cash dispensing units or teller machines), vaults and vault
doors, drive-in banking kiosks, air conditioning equipment, kitchen equipment
and appliances and structural pylons or monument sign frames associated with
exterior signs (collectively, “Fixtures and Equipment”);

 

  (v) except as set forth below, all intangible personal property used in the
ownership or use or operation by Seller as the owner of the Lands, Leasehold
Estates or a Building, including, without limitation, all building licenses and
permits to the extent transferable; all warranties and guaranties to the extent
transferable, together with all tenant leases, agreements, records, substantive
correspondence with such tenants and all guaranties thereof and all amendments
thereto, in all of the foregoing instances to the extent customarily conveyed in
real estate sale transactions (collectively, “Intangible Personal Property”).

 

Notwithstanding the foregoing, the conveyance to Purchaser by Seller of each
Property shall specifically exclude the following (collectively, “Excluded
Items”):(x) furniture, trade fixtures, personal property and non-building
related equipment, including, but not limited to, file cabinets, office
equipment, supplies, records, documents, audio/visual equipment, artwork,
antiques,

 

14



--------------------------------------------------------------------------------

furnishings, oriental or area carpets, plants, security systems and cameras,
computers and computer software, telephones and telecommunications equipment,
satellite dishes and antennas, cash, coin, safe deposit boxes (including the
nests or frames thereof), lockers and free standing vaults, cash dispensing
units, ATMs (whether connected to or located within the Buildings or situated as
freestanding structures on the Property) and ATM equipment, interior and
exterior signs proprietary to Seller, (y) any personal property belonging to
Seller and located within any Leased Premises or Release Premises, and (z) any
property of a tenant occupying any portion of the Property. All of the Excluded
Items are hereby excluded from the Properties to be conveyed hereunder and shall
remain the property of Seller or the third party owner thereof.

 

4. Purchase Price. The total purchase price (“Purchase Price”) for the
Properties, subject to adjustment as herein provided, shall equal the sum of the
Allocated Purchase Prices for each Property conveyed at the Closing, as each
such Allocated Purchase Price is finally determined in the manner set forth in
subsection (c) below. The Purchase Price shall be paid as follows:

 

  (a) An amount equal to the sum of the Allocated Deposits for the Properties
(such sum, as it may be modified in accordance with the terms of this Agreement,
the “Downpayment”), by wire transfer of immediately available funds within one
(1) Business Day of the date hereof to the following account of Seller: Wachovia
Bank; Routing and Transit Number: 0530000219; DDA Account Number 5 0000 0000
4331; Attention: Corporate Real Estate. Purchaser’s failure to pay the
Downpayment in the time and in the manner hereinbefore shall render this
Agreement void ab initio.

 

  (b) The balance of the Purchase Price, by wire transfer of immediately
available funds on the Closing Date to an account or accounts designated by
Seller.

 

  (c) The Allocated Purchase Price for each Property shall equal the (i) sum of
(A) the Initial Estimated Purchase Price of that Property, less an amount equal
to the amount of depreciation of that Property (from [April 30th, 2004] through
the day preceding the Closing), as determined by Seller in its sole discretion,
but in a manner consistent with its customary practices, plus (B) the Capital
Amount (if any) for each Property, less an amount equal to the amount of
depreciation of any asset that was acquired or constructed with the sums
constituting the Capital Amount (from the day such asset went into service
through the day of Closing), as determined by Seller in its sole discretion, but
in a manner consistent with its customary practices. Additionally, with respect
to Demising Work Properties, the Estimated Tenant Reimbursement Amount shall be
deducted from the amount determined pursuant to the foregoing provisions to
arrive at the Allocated Purchase Price.

 

5. Lease Agreements. Commencing on the Closing Date, Purchaser, as landlord,
shall lease to Seller, as tenant, the Leased Premises and the Release Premises
at each Property conveyed on the Closing Date (and which contains either Leased
Premises or Release Premises) by separate lease agreements in the form set forth
on Exhibit P hereto (each, a “Lease Agreement” and, collectively, the “Lease
Agreements”).

 

15



--------------------------------------------------------------------------------

6. Closing. The “Closing” shall be the meeting at which Seller transfers
ownership of the applicable Properties to Purchaser and Purchaser pays the
Purchase Price (as adjusted in accordance with this Agreement) to Seller. The
Closing shall occur on the Closing Date at the offices of Seller’s counsel,
Bryan Cave, LLP, at 1290 Avenue of the Americas, New York, New York.
Notwithstanding the foregoing, (i) Seller shall be entitled, upon notice to
Purchaser from time to time on or before any date scheduled for Closing herein,
to an adjournment or adjournments of the Closing, not to exceed thirty (30) days
in the aggregate and (ii) Purchaser shall be entitled, upon notice to Seller
from time to time on or before any date scheduled for Closing herein, to an
adjournment or adjournments of the Closing, not to exceed thirty (30) days in
the aggregate. Further, Seller shall be entitled to adjourn the Closing as
permitted under the terms of this Agreement. Time shall be of the essence as to
both parties’ obligation to close title on the Closing Date, as the same may be
adjourned in accordance with the terms of this Agreement. Notwithstanding the
foregoing, if either party hereto is unable to proceed to Closing on the Closing
Date (as the same may be adjourned as aforesaid) by reason of a Force Majeure
Event, such party shall not be deemed to be in default of its obligation to
proceed to Closing on the Closing Date and the parties shall proceed to Closing
as soon as practicable thereafter.

 

7. Title.

 

  (a) On the date of the Closing, the title to a Property conveyed shall be good
and marketable, free and clear of all liens, judgments and similar encumbrances,
other than the following, which shall be permitted exceptions to title that
shall not require Seller to take any action (collectively, the “Permitted
Exceptions”):

 

  (i) any grant, right-of way, easement, covenant, restriction, monetary lien or
judgment, other than those which constitute valid Objections;

 

  (ii) any state of facts that an accurate survey would show, other than those
which constitute valid Objections;

 

  (iii) zoning regulations, municipal building restrictions and other laws,
ordinances, regulations and restrictions of any public or quasi-public
authority;

 

  (iv) grants, easements or rights of way required to be given by Seller in
accordance with applicable law to governmental entities or to utility and/or
power companies; the right of the public in sidewalks and abutting public
rights-of-way; and easements required to be given by Seller by applicable law
for water course maintenance, slope rights or sight rights;

 

  (v) the lien of current taxes and assessments, subject to adjustment as herein
provided;

 

  (vi) special taxes and assessments becoming a lien on or after the applicable
date of Closing;

 

16



--------------------------------------------------------------------------------

  (vii) the Lease Agreements, the Leases and any Approved Leases, and title
matters which arise by reason of the acts or omissions of the tenants under the
Leases and any Approved Leases;

 

  (viii) the terms and conditions in the Overleases;

 

  (ix) the terms and conditions of the Condominium Documents;

 

  (x) any so called reciprocal operating or easement agreement;

 

  (xi) standard terms and exceptions set forth in the form of title insurance
policy of any reputable title insurance company authorized to conduct business
in the state where the conveyed Property is located;

 

  (xii) any violation of any law or municipal ordinance, order or requirement,
now or hereafter issued against a Property by any federal, state or municipal
department having jurisdiction over a Property (collectively, “Violations”), and
the conditions giving rise to the same;

 

  (xiii) the Option Agreement and any other document or instrument evidencing
the Purchase Option, subject to the provisions of Section 28 hereof; and

 

  (xiv) any other matter (x) to which Purchaser is obligated to accept title
subject in accordance with the terms of this Agreement or (y) which would
constitute an Objection or otherwise vary the state of title that Seller is
obligated to deliver hereunder, but which is waived (or deemed waived) by
Purchaser in accordance with the provisions of this Section 7.

 

  (b) As to each Property, Purchaser shall order, at Purchaser’s expense, (i) a
title commitment from a title insurance company authorized to do business in the
state in which such Property is located and (ii) an ALTA plat of survey of the
Property, prepared by a registered or certified surveyor (the “Survey”). No
later than two (2) Business Days following Purchaser’s receipt thereof,
Purchaser shall furnish Seller with (x) a copy of the title commitment, together
with copies of all instruments referred to therein (collectively, the
“Commitment”) and (y) the Survey (the Commitment and the Survey are hereinafter
collectively referred to as the “Title Materials”). Notwithstanding the
foregoing, Purchaser, in lieu of providing Seller with a hard copy of the
Commitment, may provide Seller with internet access thereto, provided that
Seller may download and print the same for its records and provided further that
in all events Purchaser will furnish Seller with a hard copy of the Survey.
Following Purchaser’s receipt of Title Materials which disclose the existence of
Objections with respect to a Property, Purchaser may, on or before the Title
Objection Date, furnish Seller with a Title Objection Notice. Purchaser shall be
deemed to have waived objection to the state of title to a Property unless
Purchaser furnishes Seller with a Title Objection Notice with respect to such
Property on or before the Title Objection Date. As to any Property with respect
to which Purchaser has waived objection to the state of title as

 

17



--------------------------------------------------------------------------------

hereinbefore provided, Purchaser shall close title thereto without abatement of
the Purchase Price or any claim for damages or otherwise against Seller by
reason of the state of title to such Property. For purposes of this Agreement,
the following terms shall have the following meanings:

 

  (i) The term “Objections” shall mean any monetary liens, judgments, easements,
restrictions or other title defects, or any state of facts that an accurate
survey or inspection would disclose, which are not Permitted Exceptions and
which (x) would render title to a Property unmarketable and uninsurable by a
reputable title insurance company at regular rates, provided that Purchaser is
prepared to pay all premiums and fees and take such other measures as are
reasonably or customarily taken by the owners of real property to acquire an
owner’s policy of title insurance and (y) would materially, adversely affect the
value of the Property or materially restrict or impair the operation thereof for
its current use;

 

  (ii) “Review Period Expiration Date” shall mean, with respect to each
Property, the date which is ten (10) days after Purchaser receives all of the
Title Materials for such Property, unless Purchaser, on or before the expiration
of such ten (10) day period, furnishes Seller with written notice that Purchaser
requires additional time to review the state of title to such Property, in which
event the Review Period Expiration Date shall be the date which is twenty (20)
days after Purchaser’s receipt of the Title Materials;

 

  (iii) “Title Objection Date” shall mean, with respect to each Property, the
date which is the sooner to occur of (i) the Review Period Expiration Date and
(ii) the expiration of the Due Diligence Period for such Property (without
regard to whether Purchaser has obtained, or furnished Seller with, the Title
Materials for such Property); and

 

  (iv) “Title Objection Notice” shall mean a notice by Purchaser to Seller
objecting to Title Objections, which such notice shall identify with reasonable
specificity the Title Objections to which Purchaser objects.

 

  (c) Purchaser may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any Objections that first arise from and after the date hereof. If
such later Objections come into existence and Purchaser sends a Gap Notice to
Seller, Purchaser and Seller shall have the same rights and obligations with
respect to such notice as apply to a Title Objection Notice in accordance with
the provisions of this Section 7.

 

  (d) Notwithstanding any contrary term herein, a monetary lien or judgment
against Seller shall not constitute an Objection if a title insurance company
authorized to do business in the state in which the affected Property is located
agrees that it will insure title free of such monetary lien or judgment to
Purchaser, its successors and

 

18



--------------------------------------------------------------------------------

assigns, including, without limitation, future purchasers (“Successor”), or with
affirmative insurance against the enforcement of such monetary lien or objection
against the affected Property to Purchaser and any Successor, and such removal
or affirmative coverage does not require Purchaser or any Successor to defend at
its expense an action brought on any such monetary lien or objection.

 

  (e) If Purchaser furnishes Seller with a Title Objection Notice with respect
to a Property in accordance with Section 7(b), or Purchaser furnishes Seller
with a Gap Notice with respect to a Property in accordance with Section 7(c),
Seller shall have the right, in its sole discretion, upon notice to Purchaser on
or before Seller’s Election Date (in the former case) and ten (10) Business Days
after its receipt of a Gap Notice (in the latter case), to either (i) endeavor
to cure the Objections noted therein, in which event Seller shall be entitled to
an adjournment or adjournments, not to exceed seventy five (75) Business Days in
the aggregate, to afford Seller time to cure the Objection or (ii) terminate
this Agreement as to the Property affected or encumbered by the Objections noted
therein, whereupon such Property shall constitute a “Removed Property”. Upon the
termination of this Agreement as to a Removed Property, Seller shall refund the
Allocated Deposit for the Removed Property to Purchaser. In addition, Seller
shall reimburse Purchaser for the Due Diligence Costs (upon being presented with
paid invoices and receipts evidencing such costs) with respect to the Removed
Property. Thereafter, this Agreement shall be null and void as to the Removed
Property (but shall remain in force and effect with respect to the remaining
Properties), and neither party shall have any obligation to the other with
respect thereto, except to the extent such obligation expressly survives such
termination.

 

  (f) If Seller endeavors to cure an Objection in accordance with the provisions
of Section 7(e), but does not do so on or before the Closing Date (as the same
may be adjourned by Seller in accordance with the provisions of said Section
7(e)), this Agreement shall be deemed terminated as of the Closing Date as to
the affected Property only (and shall remain in full force and effect as to the
remaining Properties), whereupon the provisions with respect to the removal of
Properties set forth in this Section 7 shall apply.

 

  (g) If Seller terminates this Agreement with respect to any Property in
accordance with the provisions of Section 7(e), Seller may, simultaneously
therewith, substitute one or more Substitute Properties for the Removed
Property, by providing Purchaser with the Required Substitute Property
Information. Notwithstanding the foregoing, Seller, unless permitted by Section
34, may not substitute a Property or Properties for any Removed Property which
was earlier substituted for a Removed Property in accordance with the provisions
of this Agreement. If Seller substitutes a Substitute Property for a Removed
Property, then in lieu of refunding the Allocated Deposit for the Removed
Property to Purchaser, there shall be an adjustment of the Downpayment to
reflect the substitution of the Substitute Property for the Removed Property
(i.e., Seller shall refund to Purchaser the amount by which the Allocated
Deposit for the Removed

 

19



--------------------------------------------------------------------------------

Property exceeds that of the Substitute Property, or Purchaser shall pay to
Seller the amount by which the Allocated Deposit for the Substitute Property
exceeds that of the Removed Property, as applicable.)

 

  (h) Notwithstanding anything to the contrary set forth in this Section 7, in
no event shall Purchaser have the right to raise any Objection, or terminate
this Agreement as to, any Required Property, unless the Objection raised by
Purchaser is with respect to a matter that first arises after the date of this
Agreement.

 

  (i) Notwithstanding any contrary term set forth in this Section 7, Purchaser
may, upon written notice to Seller at any time on or before the Closing Date,
elect to accept such title to a Property as Seller can convey, notwithstanding
the existence of Objections. In such event, this Agreement shall continue in
force and effect with respect to such Property, the parties shall proceed to
Closing and Purchaser shall not be entitled to any abatement of the Purchase
Price or any claim for damages or otherwise by reason of the Objections.

 

  (j) The sale includes whatever right, title and interest Seller has in and to
the equipment and fixtures presently on each Property that are appurtenant to or
used in the operation thereof (subject to the exclusions set forth in Section
3). Seller makes no representations as to the quality, kind or condition
thereof, and Purchaser agrees to take the same “WHERE-IS” and “AS-IS.”

 

  (k) Notwithstanding anything to the contrary contained in this Section 7, in
no event shall the provisions of this Section 7 be interpreted or otherwise
construed as requiring Seller to warrant title to the Property except as may be
set forth in the Deeds delivered pursuant to Section 9(a)(i).

 

8. Service and Maintenance Contracts; Leases.

 

  (a) Within twenty (20) Business Days following the date hereof with respect to
the Initial Properties, and within twenty (20) Business Days following the
designation of a Substitute Property, Seller shall furnish Purchaser with a
schedule of any and all maintenance, management, service and other contracts for
the applicable Property or Properties that Seller desires Purchaser to assume at
Closing (collectively, the “Service Contracts”). The schedule shall set forth,
at a minimum, the name of the contractor, a description of the services rendered
under the contract, the expiration date of the term of the contract and the
approximate annual contract cost. Notwithstanding the foregoing, Purchaser
acknowledges that certain of the Service Contracts may not be assignable without
the consent of the contractors thereunder. Further, Seller may be under an
obligation to maintain the confidentiality of certain Service Contracts, unless
such obligation is waived by the contractors thereunder. At Closing, Seller
shall assign to Purchaser, and Purchaser shall assume, all previously scheduled
Service Contracts, but only to the extent (i) the same are freely assignable or,
if required, Seller has obtained the consent of the contractors to the
assignment thereof and (ii) the same are not

 

20



--------------------------------------------------------------------------------

subject to an obligation of confidentiality on the part of Seller, unless such
obligation has been waived by the contractors thereunder. In addition, Seller
shall not assign to Purchaser any Service Contracts that pertain to properties
other than the Properties, unless Seller shall have succeeded in severing the
provisions thereof that pertain to properties other than the Properties from the
terms of such Service Contracts. Seller shall retain or terminate all Service
Contracts that Seller does not assign to Purchaser in accordance with the
provisions of this Section 8(a). Seller shall indemnify, defend and hold
Purchaser harmless from and against all claims for payment or breach of contract
by such contractors for services with respect to such Property rendered prior to
the date of assignment and Purchaser shall indemnify, defend and hold Seller
harmless from and against all claims for payment or breach of contract by such
contractors for services with respect to such Property rendered following the
date of assignment. Such indemnity shall include, in each case, reasonable
attorneys’ fees. The foregoing provisions of this Section 8(a) shall survive
Closing.

 

  (b) Seller hereby agrees that from and after the date hereof, Seller shall not
enter into any leases of or contracts for any Property, the term of which leases
or contracts extend beyond the Closing or are not terminable without penalty on
not more than thirty (30) days notice, without Purchaser’s prior written
consent. Notwithstanding the foregoing, Seller, without Purchaser’s consent, may
enter into any lease which demises less than 5,000 of Net Leasable Area,
provided that the same is for fair market rent and is otherwise upon market
terms and conditions (a “Permissible Lease”). Within five (5) Business Days
following Seller’s request therefor from time to time, accompanied by a copy of
a proposed lease, Purchaser shall advise Seller whether, in Purchaser’s
determination, such lease constitutes a Permissible Lease. Notwithstanding the
foregoing, neither Purchaser’s determination that a proposed lease does not
constitute a Permissible Lease, Purchaser’s failure to respond to a request for
any such determination nor Seller’s failure to make any such request shall in
any way impair Seller’s right to enter into, or impair the validity of, a
Permissible Lease. Seller shall not enter into any lease that is not a
Permissible Lease without first obtaining Purchaser’s consent thereto. Such
consent may be withheld in Purchaser’s sole discretion and shall be deemed given
unless Purchaser affirmatively withholds the same within (10) Business Days of
its receipt from Seller of a request for consent thereto, accompanied by a copy
of the proposed lease. If Seller enters into a Permissible Lease or any other
lease to which Purchaser shall have consented (or to which Purchaser is deemed
to have consented), such Lease shall constitute an “Approved Lease”. Purchaser
shall pay upon Closing for all tenant improvement, brokerage and other leasing
costs in connection with any Approved Lease (collectively, “Leasing Costs”).

 

21



--------------------------------------------------------------------------------

9. Seller’s Deliverables at Closing.

 

  (a) At the Closing, Seller shall deliver to Purchaser (and where appropriate
execute and acknowledge) the following (collectively, “Seller’s Closing
Documents”):

 

  (i) for each Property that is comprised of (x) a parcel of Land, the customary
form of special or limited warranty deed for such parcel of Land (such that
Seller shall only warrant for claims arising by, through or under Seller, but
none others) for the state for which the Property is located (collectively, the
“Deeds”), and (y) a Leasehold Estate, four counterparts of an assignment and
assumption of Overlease in the form of Exhibit P-1 annexed hereto, as the same
may be modified to comply with applicable laws or the terms of the applicable
Overlease (“Overlease Assignment and Assumption”), shall be duly executed by
Seller, be in form for recordation and contain the Permitted Exceptions provided
for under this Agreement (to the extent the failure to include the same may
result in a breach of any warranty of Seller contained in a Deed or an Overlease
Assignment and Assumption), provided, however, that if, for any parcel of Land,
the metes and bounds description of record (as determined by reference to the
deed Seller accepted when it acquired such parcel of Land) is not identical to
the Survey obtained by Purchaser, the Deed for such parcel of Land shall be
bifurcated such that Seller’s warranties shall be limited to only that portion
of the parcel of Land that is described both by the metes and bounds description
of record and the Survey and Seller shall quitclaim the balance of such parcel
of Land;

 

  (ii) for each Property, to the extent applicable in the State where such
Property is located, two counterpart originals of completed realty transfer tax
forms and/or any other affidavits or documents that may be required in the State
where a particular Property is located as a prerequisite to recording the Deed
or Overlease Assignment and Assumption, as applicable, for such Property (the
“Transfer Tax Documents”), duly executed by Seller, all such Transfer Tax
Documents to be in the customary form as provided to Seller by Purchaser’s title
insurance company;

 

  (iii) for each Property, two counterpart originals of an assignment and
assumption of intangible property in the form attached hereto as Exhibit Q
(“Intangible Property Assignment”), pursuant to which Seller shall assign and
Purchaser shall assume Seller’s interest in the Intangible Personal Property;

 

  (iv) for each Property affected by Leases, originals of all Leases and tenant
files in Seller or Seller’s agents possession and two (2) counterpart originals
of an assignment and assumption of leases in the form attached hereto as Exhibit
R hereto, as the same may be modified to comply with applicable laws or the
terms of a particular Lease (“Assignment and Assumption of Leases”), pursuant to
which Seller shall assign and Purchaser shall assume Seller’s interest and
obligations as lessor in the Leases, including obligations that pertain to
security deposits (or any bonds, guaranties or letters of credit provided in
addition to or in lieu of a cash security deposit) delivered to the landlord
under the Leases;

 

22



--------------------------------------------------------------------------------

  (v) for each Property, notices to each tenant under a Lease of the occurrence
of the sale of the Property, in the form attached hereto as Exhibit S, as the
same may be modified to comply with applicable law or the terms of a particular
Lease, duly executed by or on behalf of Seller; such notice to include notice of
the transfer of any security deposit held under the Lease;

 

  (vi) a settlement statement (to be jointly prepared by Seller and Purchaser)
showing the applicable closing adjustments, duly executed by Seller;

 

  (vii) a FIRPTA affidavit in the form attached hereto as Exhibit T and, to the
extent customarily required by the title company in the state where a Property
is located, the reasonable and customary form of mechanic’s lien and possession
affidavit, each duly executed by Seller, together with such documents and other
evidence as is reasonably required by Purchaser’s title insurance company to
establish that Seller is authorized to execute the closing documents; it being
agreed, however, that the foregoing is not intended to impose any obligation
upon Seller that is inconsistent with the terms of this Agreement;

 

  (viii) A Georgia Broker’s Lien Affidavit shall be provided for each Property
located in Georgia;

 

  (ix) a Certificate of Seller in the form attached hereto as Exhibit U,
confirming the truth, accuracy and completeness of the representations and
warranties of Section 31 hereof with respect to Seller;

 

  (x) evidence, in reasonable and customary form, of the due authorization,
execution and delivery of the documents and instruments to be executed at
Closing in accordance with this Agreement by Seller or Wachovia Corporation, as
the case may be, including evidence confirming the authority of the officers of
Seller or Wachovia Corporation, as the case may be, to execute such documents
and a certified statement of the incumbency of such officers;

 

  (xi) originals, to the extent in Seller’s possession, of the instruments that
comprise the Intangible Personal Property;

 

  (xii) four counterpart originals of the Lease Agreement for each Property that
contains either Leased Premises and/or Release Premises;

 

  (xiii) four counterpart originals of the Mortgage SNDA with respect to each
Property that contains either Leased Premises and/or Release Premises;

 

  (xiv) four counterpart originals of the Lease Guaranty, all duly executed by
Wachovia Corporation;

 

23



--------------------------------------------------------------------------------

  (xv) an updated Rent Roll dated as of the Closing Date, it being understood
that Seller shall deliver the same to Purchaser as an accommodation only, and
shall not be deemed to have made any representation or warranty as to the
accuracy thereof;

 

  (xvi) Tenant Estoppels, Overlease Estoppels and REA Estoppels as required in
Section 25;

 

  (xvii) four counterparts of the Master Agreement;

 

  (xviii) four counterparts of the Environmental Indemnity, if applicable;

 

  (xix) four counterparts of the Overlease Indemnity, if applicable;

 

  (xx) if Purchaser and FSG complete, execute and deliver to Seller at Closing a
Purchaser’s DPL Designation and Certification, Seller shall complete, execute
and deliver to Purchaser four counterparts of Seller’s DPL Acknowledgement;

 

  (xxi) for the space vacated or otherwise not occupied pursuant to the Lease
Agreement by Seller in each Property, all keys and locks, alarm codes, vault or
safe combinations, to the extent in Seller or Seller’s agents possession;

 

  (xxii) with respect to those Properties located in the State of Georgia, an
affidavit of Seller’s residence as required by O.C.G.A. Section 48-7-128;

 

  (xxiii) with respect to those Properties located in the State of South
Carolina, an affidavit of Seller’s residence as required by SC Code Section
12-8-580; and

 

  (xxiv) such other instruments as may be required by the terms of this
Agreement to be delivered by Seller at the Closing.

 

Purchaser may waive compliance on Seller’s part under any of the foregoing items
only by an instrument in writing.

 

10. Purchaser’s Deliverables at Closing.

 

  (a) At the Closing, Purchaser shall deliver to Seller (and where appropriate
execute and acknowledge or cause all other signatories (other than Seller, but
including those parties described in Section 29 (d)) to execute and acknowledge
the following (collectively, “Purchaser’s Closing Documents”):

 

  (i) the Purchase Price, adjusted as herein provided, by wire transfer of
immediately available funds to such accounts as Seller shall designate;

 

24



--------------------------------------------------------------------------------

  (ii) as applicable, two counterpart originals of the Transfer Tax Documents,
provided, however, that if such Transfer Tax Documents can not be executed in
counterparts, then Purchaser shall execute and, as applicable, acknowledge the
Transfer Tax Documents executed by Seller;

 

  (iii) for each Property, two counterpart originals of the Intangible Property
Assignment described in Section 9(a)(iii), duly executed by Purchaser;

 

  (iv) for each Property affected by Leases, two counterpart originals of the
Assignment and Assumption of Leases described in Section 9a(iv), duly executed
by Purchaser;

 

  (v) a settlement statement (to be prepared by Seller and Purchaser) showing
the applicable Closing adjustments, duly executed by Purchaser;

 

  (vi) a Certificate of Purchaser in the form attached hereto as Exhibit W,
confirming the truth, accuracy and completeness of the representations and
warranties of Section 30 hereof with respect to Purchaser, and duly executed by
Purchaser;

 

  (vii) evidence, in reasonable and customary form, of the due authorization,
execution and delivery of the documents and instruments to be executed at
Closing in accordance with this Agreement by Purchaser, FSG and Assignee, as the
case may be, including evidence confirming the authority of the officers of
Purchaser, FSG and Assignee, as the case may be, to execute such documents and a
certified statement of the incumbency of such officers;

 

  (viii) for each Property containing Leased Premises or Release Premises, four
counterpart originals of the Lease Agreement, all duly executed by Purchaser;

 

  (ix) for each Property that contains Leased Premises or Release Premises, four
counterpart originals of the Mortgage SNDA, all duly executed by Purchaser and
Purchaser’s lender;

 

  (x) four counterparts of the Environmental Indemnity, if applicable;

 

  (xi) four counterparts of the Overlease Indemnity, if applicable;

 

  (xii) four counterparts of the Master Agreement;

 

  (xiii) for each Property which is comprised of a Leasehold Estate, four
counterparts of the Overlease Assignment and Assumption;

 

  (xiv) four counterparts of the FSG Guaranty and Indemnity, all duly executed
by FSG; and

 

25



--------------------------------------------------------------------------------

  (xv) such other instruments as may be required by the terms of this Agreement
to be delivered by Purchaser at the Closing.

 

Seller may waive compliance on Purchaser’s part under any of the foregoing items
only by an instrument in writing.

 

11. Possession; Release Premises.

 

  (a) At Closing, Seller shall give Purchaser possession of each Property, free
and clear of all tenants and rights of possession, except for the Lease
Agreements and the Leases, including any Approved Leases.

 

  (b) The Lease Agreements shall grant Seller a period of up to twenty-four (24)
months after the Closing to either vacate or convert all or portions of the
Release Premises to Leased Premises under the applicable Lease Agreement, all as
more fully provided therein. During such period, Seller shall pay Additional
Rent, but no Annual Basic Rent, for the Release Premises. Seller shall demise
and return the Release Premises to Purchaser in compliance with the applicable
provisions of the Lease Agreements. This Section 11(b) shall survive the Closing
Date or the earlier termination of this Agreement.

 

12. Adjustments and Other Payments.

 

  (a) As to each Property, the following shall be apportioned between Seller and
Purchaser as of 11:59 p.m. on the day preceding the Closing, such that Purchaser
shall be treated as the owner of the applicable Property for purposes of income
and expenses, on and after the day of the applicable closing. All apportionments
shall be based upon a three hundred sixty (360) day year and a thirty (30) day
month, and the net amount of all apportionments and other payments required
hereunder shall be added (if such net amount is in Seller’s favor) or deducted
from (if such net amount is in Purchaser’s favor) the payment of the Purchase
Price required under this Agreement. More particularly:

 

  (i) all (x) fixed or so-called base rent payments (“Fixed Rents”), and (y)
reimbursements or payments in respect of operating expenses, real estate taxes,
and other charges (collectively, “Overage Rent”, together with Fixed Rents,
shall hereinafter be referred to collectively as, “Rents”) paid pursuant to
Leases for the month in which the Closing occurs, shall be apportioned between
Seller and Purchaser as of 11:59 p.m. on the day preceding the Closing Date.

 

  (ii) Sewer rents and taxes, water rates and charges (to the extent not
accounted for pursuant to clause (i) above or (iii) below), vault charges and
taxes, business improvement district taxes and assessments and any other
governmental taxes, charges or assessments levied or assessed against the
Property and customarily apportioned in the sale of similar properties located
where the applicable Property is located (collectively, “Property

 

26



--------------------------------------------------------------------------------

Taxes”), shall be apportioned on the basis of the fiscal period for which
assessed. Notwithstanding the foregoing, Taxes with respect to Properties
located in the State of North Carolina shall be apportioned on a calendar year
basis in accordance with local, customary practices. If the Closing Date shall
occur either before an assessment is made or a tax rate is fixed for the tax
period in which the applicable closing date occurs, the apportionment of such
Property Taxes based thereon shall be made at the applicable closing date by
applying the latest tax rate to the latest assessed valuation, but, promptly
after the assessment and/or tax rate for the current year are fixed, the
apportionment thereof shall be recalculated and Seller or Purchaser, as the case
may be, shall promptly make an appropriate payment to the other based on such
recalculation. If, as of the Closing Date, any Property shall be affected by
special or general assessments which are or may become payable in installments,
the first installment of which is then due and payable and a lien against such
Property, Seller shall pay the unpaid installments of such assessments which are
due prior to the Closing Date and Purchaser shall pay the installments that are
due on or after the Closing Date.

 

  (iii) The amounts of all electric, gas, steam, sewer and water charges
(collectively, “Utilities”) for which tenants under Leases are not responsible
shall be apportioned by Seller and Purchaser. Seller shall attempt to have all
utility meters read as of the Closing Date. Utilities shall be apportioned based
on the most recent meter reading of bill and appropriate adjustment shall be
made when a final reading or bill is obtained.

 

  (iv) prepaid fees for licenses and other permits assigned to Purchaser at the
Closing or which comprise Intangible Personal Property shall be apportioned.

 

  (v) any amounts prepaid or payable by Seller under Service Contracts (if any)
are to be apportioned.

 

  (vi) all fixed rent paid or payable by Seller as the tenant under any
Overleases shall be apportioned by Seller and Purchaser.

 

  (b) The following provisions of this subsection (b) shall apply to each
Property:

 

  (i) If, on the Closing Date, there are any past due Rents owing by any tenant
under a Lease, Purchaser shall use its commercially reasonable efforts to
collect the same. Purchaser shall not be obligated to institute legal
proceedings against any tenant to collect such past due Rents, but Seller shall
retain its right to institute legal proceedings against such tenant in the event
payment has not been received within thirty (30) days after the Closing Date;
provided, however, that no such proceedings shall seek the

 

27



--------------------------------------------------------------------------------

eviction of the tenant or the termination of a Lease. Any Rents received
directly or indirectly by Seller or Purchaser following the Closing which are
the property of the party, shall be deemed held in trust and shall be paid to
the other within five (5) Business Days following receipt thereof. Upon Seller’s
request from time to time, Purchaser shall provide a certified accounting of all
Rents received by it following Closing.

 

  (ii) Any Fixed Rent received (net of Purchaser’s reasonable costs of
collection) from any tenant after the Closing shall be applied in the following
order of priority: (A) first, to Fixed Rent arrearages with respect to the month
in which the Closing Date occurs (subject to apportionment pursuant to Section
12(a)(i)), (B) second, to Purchaser, until Fixed Rent for all current periods is
paid in full, and (C) third, after Fixed Rent for all current periods is paid in
full, to Seller in payment of Fixed Rent for periods prior to the month in which
the Closing occurs.

 

  (iii) As to Overage Rent in respect of an accounting period that shall have
expired prior to the Closing, but which shall be paid after the Closing,
Purchaser agrees that it will pay the entire amount over to Seller upon receipt
thereof, less any costs of collection (including reasonable counsel fees)
reasonably allocable thereto. Purchaser agrees that it shall (i) promptly render
bills for any Overage Rent in respect of an accounting period that shall have
expired prior to Closing but which shall be paid after the Closing, (ii) bill
tenants who such Overage Rent attributable to an accounting period that shall
have expired prior to the closing, on a monthly basis for a period of six
consecutive months and (iii) use commercially reasonable efforts in the
collection of Overage Rent, provided, however, that Purchaser shall have no
obligation to commence any actions or proceedings to collect any such Overage
Rents. Notwithstanding the foregoing, if Purchaser shall be unable to collect
such Overage Rent despite using its commercially reasonable efforts to do so,
Seller shall have the right, upon prior written notice to Purchaser, to pursue
tenants to collect such delinquencies (including, without limitation, the
prosecution of one or more lawsuits), but Seller shall not be entitled to evict
(by summary proceedings or otherwise) any such tenants or terminate their
leases. Seller shall furnish to Purchaser all information relating to the period
prior to the closing that is reasonably necessary for the billing of such
Overage Rent; and Purchaser will deliver to Seller, concurrently with the
delivery to Tenants, copies of all statements relating to Overage Rent for
periods prior to the Closing.

 

  (iv) Overage Rent in respect of the accounting period in which the Closing
occurs shall be apportioned between Seller and Purchaser as of 11:59 P.M. of the
day preceding the Closing Date, with Seller entitled to receive the proportion
of such Overage Rent (less a like portion of any costs and expenses (including
reasonable counsel fees) incurred in the collection of

 

28



--------------------------------------------------------------------------------

such Overage Rent), that the portion of such accounting period prior to such
closing bears to the entire such accounting period and Purchaser entitled to
receive the proportion of such Overage Rent (less a like portion of any costs
and expenses (including reasonable counsel fees) incurred in the collection of
such Overage Rent) that the portion of such accounting period from and after the
date of closing bears to the entire such accounting period. If prior to the
Closing, as the case may be, Seller shall receive any installments of Overage
Rent attributable to Overage Rent for periods from and after the Closing, such
sum shall be apportioned at the Closing.

 

  (v) Any payment by a tenant on account of Overage Rent (to the extent not
applied against Fixed Rents due and payable by such tenant in accordance with
Section 12(b)(ii)) shall be applied against Overage Rents then due and payable
in the following order of priority, (i) first, in payment of installments of
Overage Rent for the month in which the Closing occurs (subject to adjustment in
accordance with the provisions of Section 12(b)(iv)), (ii) second, in payment of
Overage Rent for all current periods, and (iii) after payment in full of Overage
Rent for all current periods, in payment of Overage Rent for the period prior to
the month in which the Closing occurs.

 

  (vi) To the extent that any portion of the Overage Rent is required to be paid
monthly by tenants on account of estimated amounts for the current period, and
at the end of each calendar year (or, if applicable, at the end of each lease
year or tax year), such estimated amounts are to be recalculated based upon the
actual expenses, taxes and other relevant factors for that calendar (lease or
tax) year, with the appropriate adjustments being made with such tenants, then
such portion of the Overage Rent shall be prorated between Seller and Purchaser
at the Closing, based on such estimated payments (i.e., with Seller entitled to
retain all monthly installments of such amounts with respect to periods prior to
the calendar month in which the date of the closing occurs, Seller to pay to
Purchaser at the applicable closing all monthly installments of such amounts
with respect to periods following the calendar month in which the applicable
closing occurs and Seller and Purchaser to apportion all monthly installments of
such amounts with respect to the calendar month in which the applicable closing
occurs) and at the time(s) of final calculation and collection from (or refund
to) tenants of the amounts in reconciliation of actual Overage Rent for a period
for which estimated amounts have been prorated, there shall be a reproration
between Seller and Purchaser, with the net credit resulting from such
reproration being payable to the appropriate party (i.e., to Seller if the
recalculated amounts exceed the estimated amounts and to Purchaser if the
recalculated amounts are less than the estimated amounts).

 

29



--------------------------------------------------------------------------------

  (vii) Until such time as all amounts required to be paid to Seller by
Purchaser pursuant to this Section 12(b) shall have been paid in full, Seller
may from to time, but not more frequently than once each calendar quarter,
request that Purchaser furnish Seller with a reasonably detailed accounting of
the collection of Overage Rent. Within thirty (30) days of its receipt of such
request, Purchaser shall furnish Seller with such accounting. Seller shall have
the right from time to time following the Closing, on prior notice to Purchaser,
to review Purchaser’s rental records with respect to the Properties to ascertain
the accuracy of such accountings.

 

  (c) The following items shall also be apportioned between Seller and Purchaser
as of 11:59 p.m. on the day preceding the Closing:

 

  (i) Assessments and other amounts payable under the Condominium Documents;

 

  (ii) Charges and payments under any homeowners’ association or like documents
affecting the property identified on the Property Information Schedule as Spring
Ridge, One Meridian Blvd., Wyomissing, Pennsylvania, provided the same are
customary and reasonable;

 

  (iii) Charges and payments under the REAs and other charges payable to third
parties to defray costs incurred in maintaining or operating the Properties and
other properties subject to shared maintenance or like agreements.

 

  (d) Seller shall make the following payments to Purchaser at the Closing:

 

  (i) the cash security deposits (and other security documents) held by Seller
as security under the Leases (which security deposits may, as Seller elects, be
paid by adjustment(s) to the Purchase Price or by assignment(s) of the accounts
in which such deposits are held or assignment(s) of the instruments evidencing
the security;

 

  (ii) with respect to each Property containing Leased Premises, the (x) fixed
rent and the Operating Expense Estimate Payment, in both cases due for the
balance of the month in which the Closing occurs, and (y) the Real Estate Tax
Estimate Payment; and

 

  (iii) such other payments, which Seller is obligated to make at the applicable
closing under the terms of this Agreement.

 

  (e) Purchaser shall, in addition to the Purchase Price, pay to Seller the
aggregate Leasing Costs and shall make such other payments, which under the
terms of this Agreement Purchaser is obligated to make at the applicable
closing.

 

  (f) Closing Adjustment Preparations.

 

  (i) Five (5) Business Days prior to the Closing Date, Seller and Purchaser
and/or their respective agents or designees will jointly prepare a preliminary
closing statement (the “Preliminary Closing Statement”) which will show the net
amount due either to Seller or to Purchaser as the result of the adjustments and
payments provided for under this Agreement.

 

30



--------------------------------------------------------------------------------

  (ii) Within one hundred twenty (120) days following the Closing, Seller and
Purchaser will jointly prepare a final closing statement reasonably satisfactory
to Seller and Purchaser (the “Final Closing Statement”) setting forth the final
determination of the adjustments and payments provided for under this Agreement
and setting forth any items which are not capable of being determined at such
time. The net amount due Seller or Purchaser, if any, by reason of adjustments
to the Preliminary Closing Statement as shown in the Final Closing Statement,
shall be paid in cash by the party obligated therefore within five (5) Business
Days following preparation of the Final Closing Statement. The Final Closing
Statement shall be conclusive and binding on the parties hereto, except to the
extent that any such determinations are not able to be finally determined until
a later date (such as Overage Rent and Property Taxes) or are expressly subject
to a longer survival period hereunder. Seller and Purchaser agree that any items
which are not capable of being determined at the time the Final Closing
Statement shall be finally determined and adjusted by Seller and Purchaser as
soon as is practicable.

 

  (iii) Prior to and following the applicable closing, each party shall provide
the other with such information as the other shall reasonably request
(including, without limitation, access to the books, records, files and ledgers)
information and data with respect to the Properties during normal business hours
upon reasonable advance notice in order to make the preliminary and final
adjustments provided for herein.

 

  (g) Seller shall be responsible for all tenant improvement, brokerage and
other initial leasing costs in connection with Leases entered into prior to the
date hereof. If the Closing takes place, all tenant improvement, brokerage and
other leasing costs, if any, for renewals, extensions and expansions of existing
Leases exercised after the date hereof, and for Approved Leases, shall be the
obligation of Purchaser.

 

  (h) The provisions of this Section 12 shall survive Closing.

 

13. Expenses.

 

  (a) Purchaser shall pay the following costs:

 

  (i) All costs of Purchaser’s financing, if any, including, without limitation,
loan origination, commitment or other fees paid to Purchaser’s lender, any
mortgage recording fees and all title and survey costs incurred in connection
with the Purchaser’s financing;

 

31



--------------------------------------------------------------------------------

  (ii) All structural, physical inspection, zoning compliance, lease abstract,
Rent Roll reconciliation costs and all other costs of Purchaser’s due diligence;

 

  (iii) All costs for appraisals required by Purchaser or Purchaser’s lender;

 

  (iv) One-half of the Measurement/Demising Work Determination Fee;

 

  (v) All deed recording charges;

 

  (vi) All Phase I Study costs and Phase II Study costs, except to the extent
otherwise provided to the contrary in Section 19;

 

  (vii) Realty transfer or conveyance taxes or recording fees, survey costs, and
title company search fees, premium costs and closing charges of the settlement
or closing agent, all to the extent payable by Purchaser by local custom in the
location of the Property. The parties hereto acknowledge that (A) in
Connecticut, Georgia, Florida, New Jersey, New York, North Carolina and South
Carolina, Seller customarily pays all transfer or conveyance taxes, (B) in
Pennsylvania, the Purchaser and Seller each customarily pay one-half of all
transfer or conveyance taxes, (C) in Virginia, a separate transfer or conveyance
tax is payable by each of Seller and Purchaser, (D) in Connecticut, Georgia, New
Jersey, New York, North Carolina, Pennsylvania, South Carolina and Virginia,
Purchaser customarily pays all title company search fees, premium costs and
closing charges of the settlement or closing agent, (E) in the Florida counties
of Miami-Dade, Broward and Monroe, Purchaser customarily pays all transfer and
conveyance taxes and (F) in Florida counties other than those specified in
clause (E) above, Seller customarily pays all transfer and conveyance taxes;

 

  (viii) Purchaser’s legal fees and expenses; and

 

  (ix) All other out-of-pocket expenses incurred by Purchaser.

 

  (b) Seller shall pay the following costs:

 

  (i) All costs for appraisals, if any, required by Seller;

 

  (ii) One-half of the Measurement/Demising Work Determination Fee;

 

  (iii) Any recording fees for the satisfaction of any mortgages, liens or
judgments affecting any Property;

 

32



--------------------------------------------------------------------------------

  (iv) Realty transfer or conveyance taxes or recording fees, survey costs, and
title company search fees, premium costs and closing charges of the settlement
or closing agent, all to the extent payable by Purchaser by local custom in the
location of the Property. The parties the parties hereto acknowledge that (A) in
Connecticut, Georgia, Florida, New Jersey, New York, North Carolina and South
Carolina, Seller customarily pays all transfer or conveyance taxes, (B) in
Pennsylvania, the Purchaser and Seller each customarily pay one-half of all
transfer or conveyance taxes, (C) in Virginia, a separate transfer or conveyance
tax is payable by each of Seller and Purchaser, (D) in Connecticut, Georgia, New
Jersey, New York, North Carolina, Pennsylvania, South Carolina and Virginia,
Purchaser customarily pays all title company search fees, premium costs and
closing charges of the settlement or closing agent, (E) in the Florida counties
of Miami-Dade, Broward and Monroe, Purchaser customarily pays all transfer and
conveyance taxes and (F) in Florida counties other than those specified in
clause (E) above, Seller customarily pays all transfer and conveyance taxes;

 

  (v) Seller’s legal fees and expenses; and

 

  (vi) All other out-of-pocket expenses incurred by Seller.

 

  (c) Upon any termination of this Agreement by Seller by reason of the failure
or non-satisfaction of any condition to Seller’s obligation to close title
hereunder set forth in Section 2(c) hereof, Seller shall reimburse Purchaser for
Due Diligence Costs (upon being presented with paid invoices and receipts
evidencing such costs) incurred with respect to this Agreement. Notwithstanding
the foregoing, if the failure or non-satisfaction of any condition to Seller’s
obligation to close title hereunder set forth in Section 2(c) hereof arises by
reason of the termination of this Agreement as to any Property or Properties in
accordance with the provisions of Section 19 hereof, Seller shall reimburse
Purchaser for only one-half of Due Diligence Costs (upon being presented with
paid invoices and receipts evidencing such costs) incurred with respect to this
Agreement. Purchaser expressly acknowledges that Seller shall not reimburse
Purchaser for Due Diligence Costs upon any termination of this Agreement by
Purchaser by reason of the failure or non-satisfaction of the condition set
forth in Section 2(c)(iv) hereof.

 

14. Default.

 

  (a) If (i) Seller defaults in any of its material obligations to be performed
to effect a closing of title on the Closing Date or (ii) Seller defaults in the
performance of any of its material obligations to be performed prior to the
Closing Date, and (in the case of defaults under this subsection (ii)) such
default continues for ten (10) days after written notice to Seller, the sole
liability of Seller, and the sole remedy of Purchaser, shall be limited to
either (i) terminating this Agreement in its entirety and receiving a return of
the Down Payment and, as liquidated damages

 

33



--------------------------------------------------------------------------------

for such default, reimbursement by Seller of Purchaser’s Due Diligence Costs
(upon being presented with paid invoices and receipts evidencing such costs),
whereupon this Agreement shall become null and void and the parties shall have
no further liabilities or obligations hereunder, or (ii) a suit by Purchaser for
specific performance only. The provisions of this subparagraph (a) shall survive
the expiration or earlier termination of this Agreement. The parties acknowledge
that the aforesaid liquidated damages are reasonable and do not constitute a
penalty and are being agreed upon due to the difficulty of calculating the
actual amount of damages that Purchaser might sustain in the event of a default
by Seller and termination of this Agreement.

 

  (b) If (i) Purchaser defaults in the payment of the Purchase Price or if
Purchaser defaults in the performance of any of its other material obligations
to be performed to effect a closing of title on the Closing Date, or (ii) if
Purchaser defaults in any material obligation that is to be performed prior to
the Closing Date, and (in the case of defaults under this subsection (ii)) such
default continues for ten (10) days after written notice to Purchaser), the sole
liability of Purchaser, and the sole remedy of Seller, shall be limited to
Seller terminating this Agreement in its entirety and receiving as liquidated
damages the Downpayment (which Seller shall be entitled to retain), whereupon
this Agreement shall become null and void and the parties shall have no further
liabilities or obligations hereunder. In addition, Purchaser shall deliver to
Seller complete copies (with all appendices and exhibits) of all due diligence
reports, evaluations, investigations, surveys and title searches in Purchaser’s
possession or control (without representation or warranty and with a disclaimer
of reliance). The provisions of this subparagraph (b) shall survive the
expiration or earlier termination of this Agreement. The parties acknowledge
that the aforesaid liquidated damages are reasonable and do not constitute a
penalty and are being agreed upon due to the difficulty of calculating the
actual amount of damages that Seller might sustain in the event of a default by
Purchaser and termination of this Agreement.

 

  (c) Notwithstanding anything to the contrary contained in Section 14(a), in
the event Seller’s breach is caused by or arises out of regulatory issues,
Purchaser’s sole remedy therefor shall be limited to receiving a return of the
Down Payment and, as liquidated damages for such breach, reimbursement by Seller
of Purchaser’s Due Diligence Costs, whereupon this Agreement shall become null
and void in its entirety, and the parties shall have no further liabilities or
obligations hereunder, except for those obligations which expressly survive the
termination of this Agreement.

 

15. Risk of Loss.

 

  (a) If, prior to Closing, a condemnation proceeding, of other than a de
minimus nature, is instituted against a Property or any portion thereof, or if a
Property is substantially damaged by fire or other casualty, Purchaser may
terminate this Agreement with respect to such Property by written notice to
Seller given on or

 

34



--------------------------------------------------------------------------------

before fifteen (15) days following the institution of the condemnation
proceeding or date of the casualty, whereupon such Property shall constitute a
“Removed Property”. Upon the termination of this Agreement as to a Removed
Property, the Purchase Price shall be reduced by the Allocated Purchase Price
for the Removed Property and Seller shall refund the Allocated Deposit for the
Removed Property to Purchaser. In addition, Seller shall reimburse Purchaser for
the Due Diligence Costs (upon being presented with paid invoices and receipts
evidencing such costs) with respect to the Removed Property. Thereafter, this
Agreement shall be null and void as to the Removed Property (but shall remain in
effect as to the remaining Properties), and neither party shall have any
obligation to the other with respect thereto, except to the extent such
obligation expressly survives such termination. If Purchaser does not so
terminate this Agreement in the case of condemnation or substantial damage by
fire or other casualty, or if in the case of fire or other casualty to a
Property there is less than substantial damage, then in each of such cases, this
Agreement shall continue to be effective as to the applicable Property. Seller
shall be entitled, but shall not be obligated, to restore damage caused by a
casualty, and may use any insurance proceeds for any costs it incurs in
repairing such damage or in recovering the proceeds of insurance. Seller shall
assign to Purchaser at Closing all of Seller’s right to receive any award for
such condemnation or insurance proceeds as a result of such damage (but, subject
to Seller’s right to receive reimbursement for the costs described in the
preceding sentence) together with all of Seller’s rights to litigate such claim
and to negotiate a settlement with the condemning authority or the insurance
carrier; provided, however, to the extent Seller self-insures (including a
deductible amount) against a casualty, then the Purchase Price for the affected
Property shall be adjusted to reflect a credit in favor of Purchaser for the
amount of such self-insured amount that would otherwise be paid from the
insurance proceeds. For purposes of this Section 15, a Property shall be deemed
to have been “substantially damaged” if, as determined by an independent
architectural firm or general contractor chosen by Seller in the exercise of its
reasonable judgment, such damage occurs at a Property that Seller is responsible
to restore and such restoration will require more than one hundred eighty (180)
days to complete and will cost in excess of twenty-five percent (25%) of such
Property’s Allocated Purchase Price. Seller agrees to maintain insurance with
respect to a casualty which is substantially equivalent to that maintained on
the date of this Agreement. Notwithstanding anything to the contrary set forth
in this Section 15, (i) Seller shall be entitled to terminate this Agreement as
to any Property which is substantially damaged by fire or other casualty in the
event that such Property would be the subject of a Lease Agreement and under the
terms of such Lease Agreement Seller, as tenant, would be entitled to terminate
such Lease Agreement and (ii) in no event shall Seller be obligated to assign or
pay to Purchaser any insurance proceeds that pertain to the damage of property,
which under the terms a Lease Agreement affecting such property, Purchaser would
not be obligated to repair and restore. Notwithstanding the foregoing, if a fire
or other casualty occurs at a Property that would be subject to a Lease
Agreement, and Seller, as tenant thereunder, would have the right,

 

35



--------------------------------------------------------------------------------

were the Lease Agreement in effect, to terminate the Lease Agreement, Seller,
upon notice to Purchaser within fifteen (15) days of the occurrence of the
casualty, may terminate this Agreement as to such Property, whereupon such
Property shall constitute a “Removed Property” and the provisions set forth
above with respect to Removed Properties shall apply. If Seller, in any such
case, does not terminate this Agreement, Seller shall be deemed to have waived
any right accorded to Seller, as tenant under the Lease Agreement, to terminate
the Lease Agreement by reason of the occurrence of the casualty.

 

  (b) If Purchaser or Seller terminates this Agreement as to any Removed
Property in accordance with the terms of Section 15(a), Seller may,
simultaneously therewith, substitute one or more Substitute Properties for the
Removed Property, by providing Purchaser with notice of substitution setting for
the Required Substitute Property Information. Notwithstanding the foregoing,
Seller, unless permitted by Section 34, may not substitute a Property or
Properties for any Removed Property which was earlier substituted for a Removed
Property in accordance with the provisions of this Agreement. If Seller
substitutes a Substitute Property for a Removed Property, then, in lieu of
refunding the Allocated Deposit for the Removed Property to Purchaser, there
shall be an adjustment of the Downpayment to reflect the substitution of the
Substitute Property for the Removed Property (i.e., Seller shall refund to
Purchaser the amount by which the Allocated Deposit for the Removed Property
exceeds that of the Substitute Property, or Purchaser shall pay to Seller the
amount by which the Allocated Deposit for the Substitute Property exceeds that
of the Removed Property, as applicable).

 

  (c) The provisions of this Section 15 are intended to supercede any
inconsistent provision under applicable law and shall survive the Closing.

 

16. Brokers. Each party represents and warrants to the other that it has not
dealt with any real estate broker, agent or finder in connection with this
Agreement. The parties agree to indemnify and hold one another harmless based
upon their actions and dealings from any claims or causes of action concerning
brokerage or finder’s fees or commissions. If any claim against Seller is
asserted by any person, firm or corporation claiming a commission and/or
finder’s fee with respect to the transactions contemplated by this Agreement,
and resulting from any act, representation or promise of Purchaser, Purchaser
shall indemnify, defend and save harmless Seller from such claim resulting from
any act, representation or promise of Purchaser. If any claim against Purchaser
is asserted by any person, firm or corporation claiming a commission and/or a
finder’s fee with respect to the transactions contemplated by this Agreement,
and resulting from any act, representation or promise of Seller, Seller shall
indemnify, defend and save harmless Purchaser from such claim resulting form any
act, representation or promise of Seller. The terms of this Section 16 shall
survive Closing.

 

17. Properties “AS-IS”. Purchaser has heretofore inspected the physical and
structural condition of each of the Properties and the improvements located
thereon, or has waived the opportunity to do so. Purchaser will inspect the
environmental condition of the Properties during

 

36



--------------------------------------------------------------------------------

the Due Diligence Period, or will waive its right to do so. Purchaser hereby
accepts the physical and structural condition of each Property and the
improvements located thereon in their condition on the date hereof and agrees to
acquire each such Property, “AS-IS,” “WHERE-IS”, in such condition on the
Closing Date, subject to (i) all Violations, whether or not noted as of the date
hereof, and the conditions giving rise to the same, (ii) reasonable use and wear
and tear and (iii) subject to Section 15, damage due to fire or other casualty
or to a taking by condemnation or eminent domain. Purchaser further accepts the
environmental condition of each Property in its condition as of the end of the
Due Diligence Period for such Property and, subject to the provisions of Section
19, agrees to acquire title to each such Property on the Closing Date, “AS IS”,
“WHERE IS”, in such condition on the Closing Date. Nothing in this Section 17
shall be interpreted to require Seller to undertake or effect any work or
improvement which is capital in nature or which, under generally accepted
accounting principles, would be capitalized. The provisions of this Section 17
shall survive Closing.

 

18. Disclaimer.

 

  (a) PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS HEREIN EXPRESSLY
PROVIDED, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES (OTHER THAN ANY WARRANTY OF TITLE AS
SET OUT IN THE DEED), PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND
OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE NATURE,
QUALITY OR CONDITION OF ANY OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION,
THE WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM ANY OF THE
PROPERTIES; (C) THE SUITABILITY OF ANY OF THE PROPERTIES FOR ANY AND ALL
ACTIVITIES AND USES WHICH PURCHASER OR ANYONE ELSE MAY CONDUCT THEREON; (D) THE
COMPLIANCE OF OR BY ANY OF THE PROPERTIES OR THEIR OPERATION WITH ANY LAWS,
RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR
BODY; (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF ANY OR THE PROPERTIES; (F) THE MANNER OR
QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO ANY OF THE
PROPERTIES; (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF ANY OF
THE PROPERTIES; OR (H) ANY OTHER MATTER WITH RESPECT TO ANY OF THE PROPERTIES,
AND SPECIFICALLY, THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION, ZONING OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON ANY OF THE PROPERTIES OF
HAZARDOUS MATERIALS. PURCHASER FURTHER ACKNOWLEDGES

 

37



--------------------------------------------------------------------------------

AND AGREES THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT EACH PROPERTY,
PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF EACH PROPERTY AND NOT ON
ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER. SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO ANY OF THE PROPERTIES, OR THE OPERATION THEREOF,
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR OTHER PERSON. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF
PROPERTIES AS PROVIDED FOR HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS WITH
ALL FAULTS. ALL PROVISIONS OF THIS ARTICLE SHALL SURVIVE CLOSING OR THE
EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT WITHOUT CLOSING, AS
APPLICABLE.

 

  (b) “Hazardous Materials” shall mean any substance which is or contains (i)
any “hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. §9601 et. seq.) “(CERCLA”) or any regulations promulgated under or
pursuant to CERCLA; (ii) any “hazardous waste” as now or hereafter defined in
the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901 et
seq.) (“RCRA”) or regulations promulgated under or pursuant to RCRA; (iii) any
substance regulated by the Toxic Substances Control Act, as amended (15 U.S.C. §
2601 et seq.); (iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v)
asbestos and asbestos containing materials, in any form, whether friable or
non-friable; (vi) polychlorinated biphenyls; (vii) radon gas; and (viii) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under Environmental Requirements or the
common law, or any other applicable laws relating to each Property. Hazardous
Materials shall include, without limitation, any substance, the presence of
which on each Property, (A) requires reporting, investigation or remediation
under Environmental Requirements; (B) causes or threatens to cause a nuisance on
the Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Property or adjacent property; or (C) which,
if it emanated or migrated from the Property, could constitute a trespass.

 

  (c) “Environmental Requirements” shall mean all laws, ordinances, statutes,
codes, rules, regulations, agreements, judgments, orders, and decrees, now or
hereafter enacted, promulgated, or amended, of the United States, the states,
the counties, the cities, or any other political subdivisions in which the
Property is located, and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property or the use of the Property, relating to pollution, the protection or
regulation of human health, natural resources, or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or waste or Hazardous
Materials into the environment (including, without limitation, ambient air,
surface, water, ground water or soil).

 

38



--------------------------------------------------------------------------------

  (d) Purchaser acknowledges that, subject to the termination rights set forth
in Sections 15 and 19, Purchaser shall accept all Properties (including all
improvements located thereon) at Closing in their AS IS physical condition WITH
ALL FAULTS, including, without limitation, with the presence of Hazardous
Materials thereon or therein. Purchaser, on behalf of itself and its successors
and assigns, hereby waives, releases, acquits and forever discharges Seller its
current and former officers, directors, shareholders, employees, agents,
attorneys, representatives, and any other persons acting on behalf of Seller and
the successors and assigns of any of the preceding, of and from any and all
claims, actions, causes of action, demands, rights, damages, costs, expenses or
compensation whatsoever, direct and indirect, known or unknown, foreseen or
unforeseen, which Purchaser or its successors or assigns now has or which may
arise in the future on account of or in any way related to or in connection with
any past, present, or future physical characteristic or condition of each
Property or the improvements thereon, including, without limitation, any
Hazardous Materials in, at, on, under or related to the Property or the
improvements thereon or any violation or potential violation of any
Environmental Requirement applicable thereto and further including, without
limitation, any claim for contribution or indemnification arising under any
Environmental Requirements, common law or otherwise. This release includes
claims of which Purchaser is presently unaware or which Purchaser does not
presently suspect to exist which, if known by Purchaser, would materially affect
Purchaser’s release to Seller. Notwithstanding anything to the contrary set
forth herein, this release shall survive the Closing and the expiration or
earlier termination of this Agreement.

 

  (e) The following notice applies to Properties located in the Commonwealth of
Pennsylvania. Such notice, if required by 52 P.S. §1551 (Section 1 of the Act of
July 17, 1957, P.L. 984, as amended), shall be set forth, in upper case bold
print, in the Deeds and Assignment and Assumption Agreements that pertain to
Properties located in the Commonwealth of Pennsylvania.

 

“NOTICE – THIS DOCUMENT MAY NOT SELL, CONVEY, TRANSFER, INCLUDE OR INSURE THE
TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND DESCRIBED OR
REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL MAY HAVE THE COMPLETE
LEGAL RIGHT TO REMOVE ALL OF SUCH COAL AND, IN THAT CONNECTION DAMAGE MAY RESULT
TO THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN
SUCH LAND. THE INCLUSION OF THIS NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY
LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY

 

39



--------------------------------------------------------------------------------

THIS INSTRUMENT. (This notice is set forth in the manner provided in Section 1
of the Act of July 17, 1957, P.L. 984, as amended, and is not intended as notice
of unrecorded instruments, if any.)”

 

  (f) Seller shall request that the New Jersey Department of Environmental
Protection (the “NJDEP”) provide Seller, with respect to each Property located
in the State of New Jersey, with a letter to the effect that the New Jersey
Industrial Site Recovery Act, N.J.S.A. §13:1K-6 et. seq. and the regulations
promulgated thereunder are not applicable to the transfer of such Property
(each, a “Letter of Non-Applicability”). Notwithstanding the foregoing, Seller
may, upon notice to Purchaser on or before ten (10) Business Days after the date
hereof (with respect to the Initial Properties) and within five (5) Business
Days after the substitution of any Property for a Removed Property, instruct
Purchaser to prepare all affidavits and other documents (collectively, the “ISRA
Application Documents”) required for Seller to request a Letter of
Non-Applicability from the NJDEP with respect to each Property located in the
State of New Jersey. In such event, Purchaser shall, promptly following receipt
of instruction from Seller as aforesaid, prepare the ISRA Application Documents
and submit the same to Seller, whereupon Seller may make such changes to the
ISRA Application Documents as Seller deems appropriate. Seller shall then
execute and deliver the ISRA Application Documents to the NJDEP. If Seller, for
any reason whatsoever, is unable to obtain a Letter of Non-Applicability for any
Property located in the State of New Jersey, Seller may, on or before Seller’s
Election Date, terminate this Agreement as to such Property, whereupon such
Property shall constitute a “Removed Property”. Upon the termination of this
Agreement as to a Removed Property, Seller shall refund the Allocated Deposit
for the Removed Property to Purchaser. In addition, Seller shall reimburse
Purchaser for Due Diligence Costs (upon being presented with paid invoices and
receipts evidencing such costs) with respect to the Removed Property.
Thereafter, this Agreement shall be null and void as to the Removed Property
(but shall remain in force and effect as to the remaining Properties), and
neither party shall have any obligation to the other with respect to the Removed
Property, except to the extent such obligation expressly survives such
termination.

 

  (g) If Seller terminates this Agreement as to a Removed Property in accordance
with the terms of Section 18(f), Seller may, simultaneously therewith,
substitute one or more Substitute Properties for the Removed Property, by
providing Purchaser with notice of substitution setting forth the Required
Substitute Property Information. Notwithstanding the foregoing, Seller, unless
permitted by Section 34, may not substitute a Property or Properties for any
Removed Property which was earlier substituted for a Removed Property in
accordance with the provisions of this Agreement. If Seller substitutes a
Substitute Property for a Removed Property, then in lieu of refunding the
Allocated Deposit for the Removed Property to Purchaser, there shall be an
adjustment of the Downpayment to reflect the substitution of the Substitute
Property for the Removed Property (i.e., Seller

 

40



--------------------------------------------------------------------------------

shall refund to Purchaser the amount by which the Allocated Deposit for the
Removed Property exceeds that of the Substitute Property, or Purchaser shall pay
to Seller the amount by which the Allocated Deposit for the Substitute Property
exceeds that of the Removed Property, as applicable).

 

  (h) Purchaser and Seller agree that, to the extent any Property constitutes or
is deemed to be an “establishment” under the provisions of Connecticut General
Statutes Section 22a-134 et seq. (the “Transfer Act”), then (1) if a Form I or a
Form II is the appropriate filing under the Transfer Act, Seller shall, at its
sole cost and expense, prepare and submit the applicable Form to Purchaser and
shall file such Form with the Connecticut Department of Environmental Protection
(“CTDEP”) within ten (10) days after the Closing, or (2) if a Form III or a Form
IV is the appropriate filing under the Transfer Act, Purchaser shall (a)
undertake, at its sole cost and expense, all due diligence required to prepare,
(b) prepare and file with the CTDEP within ten (10) days after the Closing, (c)
be the certifying party with respect to, and (d) pay all filing costs associated
with, the applicable Form (including any Environmental Condition Assessment
Form) required by the Transfer Act (the “Transfer Act Filing”). To the extent
that a Form III or a Form IV is filed with the CTDEP, Purchaser also agrees to
make all submissions, post all public notices and otherwise comply with all
requirements of the CTDEP relating to post-transfer cleanup and monitoring. As a
result of the foregoing, as between Purchaser and Seller, Purchaser shall be the
party responsible for any cleanup of hazardous materials or hazardous waste
referred to in the Transfer Act Filing, and Purchaser shall indemnify and hold
Seller harmless from and against any liability, including, but not limited to,
liability to the State of Connecticut, incurred by Seller as a result of
Purchaser’s failure to make the Transfer Act Filing or its failure to undertake
and complete any applicable cleanup requirement, provided, however, that ;
provided that the forgoing indemnity shall not vitiate any indemnity that Seller
may provide pursuant to Section 19(d) of this Agreement.

 

  (i) The provisions of this Section 18 shall survive Closing.

 

19. Due Diligence Period. The obligations of Seller and Purchaser under this
Agreement shall be subject to and contingent upon timely satisfaction of the
following conditions, which conditions, if not satisfied or waived as
hereinafter provided, shall entitle Seller or Purchaser, as the case may be, to
terminate this Agreement in accordance with (and within the time periods set
forth in) this Section 19:

 

  (a) Commencing with the fifth (5th) Business Day following the execution of
this Agreement (as to the Initial Properties) and within five (5) Business Days
of the substitution of a Property for a Removed Property (as to the Substitute
Properties), Seller shall use reasonable efforts to make available to Purchaser,
for inspection and copying, the Documents. Purchaser shall make the Documents
available at Seller’s offices in Jacksonville, Florida, Philadelphia,
Pennsylvania or such other location as the Documents are kept in the ordinary
course of Seller’s

 

41



--------------------------------------------------------------------------------

business. On or before the date which is fifteen (15) Business Days after the
date hereof (with respect to the Initial Properties) and on or before the date
which is ten (10) Business Days after the substitution of a Property for a
Removed Property (as to the Substitute Properties), Purchaser may furnish Seller
with notice to the effect that Seller has failed to furnish Purchaser with any
of the Documents. Thereafter, Seller shall be entitled to such reasonable period
of time as shall be necessary to cure such failure. For purposes of this
Agreement, the term “Documents” shall mean:

 

  (i) to the extent in Seller’s possession or control, copies of (A) all
existing and pending Leases, lease files and tenant correspondence, (B) tenant
financial statements, (C) any bonds, guaranties or letters of credit provided in
lieu of a cash security deposit;

 

  (ii) all income and expense statements, to the extent, and in the form,
customarily maintained by Seller or Seller’s agents, including year-end
financial operating statements and year to date operating statements for the
Properties for the three (3) most recent calendar years prior to the date hereof
and, to the extent available, the current year;

 

  (iii) to the extent available, a copy of the budget for each Property for the
current year;

 

  (iv) a schedule identifying, to Seller’s Knowledge, any litigation,
investigation or proceeding that is pending or, to the Seller’s Knowledge,
threatened in writing against a Property, against the Seller related to a
Property or being prosecuted by Seller with respect to a Property, together with
copies, to the extent in Seller’s possession or control, of all the material
documents of a non-confidential nature that pertain to such litigation,
investigation or proceeding;

 

  (v) copies of any agreements which may, upon Seller’s election, comprise
Service Contracts;

 

  (vi) copies of all environmental reports with respect to the Properties that
are in Seller’s possession;

 

  (vii) copies of all leasing and brokerage agreements pursuant to which
commissions remain owing or are anticipated to become owing after the Closing
Date; and

 

  (viii) copies of any existing Building measurements.

 

  (b) Purchaser, and Purchaser’s agents and representatives, shall have the
right, from time to time, between the date which is ten (10) Business Days
following the date of this Agreement and the expiration of the Due Diligence
Period, during normal business hours, to enter upon each Property for the
purpose (i) performing a Phase

 

42



--------------------------------------------------------------------------------

I environmental site assessment in accordance with ASTM Standard Practice for
Environmental Site Assessments (E- 1527-00) (a “Phase I Study”), (ii) performing
an engineering and structural inspection and (iii) performing a survey
(collectively, the “Due Diligence Inspections”), provided, however, that
Purchaser shall (A) provide Seller, at least five (5) Business Days prior to the
performance of any Due Diligence Inspections, with the Required Inspection
Information, (B) permit a representative of Seller to accompany Purchaser during
all on-site inspections of the Properties; (C) not permit any liens to attach to
the Properties by reason of Purchaser’s Due Diligence Inspections; and (D) not
perform any invasive testing without Seller’s prior written consent. All Due
Diligence Inspections shall be conducted by Approved Contractors (hereinafter
defined), shall be subject to the rights of tenants under the Leases and must be
scheduled in advance to occur at times determined reasonably by Seller, provided
that if Seller is unable to permit inspection of a Property within five (5)
Business Days following the date requested by Purchaser (and provided that
Purchaser has complied with all requirements with respect to an inspection), the
Due Diligence Period shall be extended one day for each day in excess of such
five (5) Business Day period until Seller is able to permit the inspection.
Purchaser shall conduct the Due Diligence Inspections in a manner that shall not
interfere with Seller’s business operations on the Property and Purchaser shall
not be permitted entry into any vaults, safes, or other areas of the Buildings
containing confidential or secure property, information or activities of Seller.
In the event the Due Diligence Period is to be extended, as aforesaid, to permit
an inspection, then all such extensions shall be deemed to run concurrently. For
purposes of this Agreement, the following terms shall have the following
meanings:

 

  (i) “Required Inspection Information” shall mean, with respect to any Due
Diligence Inspections, the nature of the inspection to be performed, the
proposed date and approximate time of the inspection, the identity of the
contractor retained to perform the inspection and the identity of the
individuals who will perform the inspection on behalf of the contractor; and

 

  (ii) “Approved Contractors” shall mean, (i) with respect to environmental
studies, the environmental consultants or contractors identified on Exhibit X
annexed hereto, (ii) with respect to engineering studies, the architects or
engineers identified on Exhibit X annexed hereto and (iii) with respect to
surveys, the engineers or contractors identified on Exhibit X annexed hereto.
Notwithstanding the foregoing, Purchaser may engage reputable, independent
consultants, architects, engineers or contractors other than Approved
Contractors for the performance of Due Diligence Inspections upon receipt of
Seller’s prior written consent, which consent shall not be unreasonably
withheld.

 

  (c) Prior to commencing its on-site Due Diligence Inspections, Purchaser shall
provide certificates of insurance to Seller evidencing liability insurance in
the

 

43



--------------------------------------------------------------------------------

minimum amount of $2,000,000.00 combined per occurrence limit carried by
Purchaser and/or Purchaser’s agents in order to insure any loss arising out of
or in connection with entry upon the Property. The aforesaid insurance shall be
issued by an insurance company licensed in the state where the Property is
located and said insurance company shall be reasonably acceptable to Seller.
Upon completion of the Due Diligence Inspections, Purchaser shall restore the
Property to the condition in which it existed prior to the Due Diligence
Inspections. Purchaser shall and hereby does indemnify, defend, and save
harmless Seller from and against any and all claims arising out of the entry on
and inspection of each and every Property by Purchaser and/or Purchaser’s
employees and agents, including, without limitation, Seller’s reasonable
attorneys’ fees and costs. Notwithstanding anything contained in this Agreement
to the contrary, the terms of this subsection shall survive (i) Closing on such
Property and the delivery of the Deed, and (ii) the expiration or earlier
termination of this Agreement.

 

  (d) If Purchaser’s Phase I Study for a Property concludes that there are no
“recognized environmental conditions”, as defined in the ASTM Phase I Standards,
Purchaser shall acquire title to the Property in accordance with the provisions
of this Agreement. If Purchaser’s Phase I Study for a Property concludes that
there are “recognized environmental conditions”, as defined in the ASTM Phase I
Standards, Purchaser shall, prior to the expiration of the Due Diligence Period,
give Seller written notice thereof, together with a copy of Purchaser’s Phase I
Study, which shall include a reasonably detailed scope of work (a “Scope of
Work”) for a Phase II environmental site assessment of the Property (a “Phase II
Study”). In such event, Seller, upon notice to Purchaser on or before Seller’s
Election Date, shall elect, in its sole discretion, to (A) require Purchaser to
obtain a Phase II Study, in which event Purchaser shall promptly cause an
Approved Contractor to perform such Phase II Study strictly in accordance with
the Scope of Work or (B) execute and deliver to Purchaser at the Closing an
indemnification in the form of Exhibit Y annexed hereto (an “Environmental
Indemnity”), in which event Purchaser shall acquire title to the Property
without abatement of the Purchase Price or any claim for damages or otherwise
against Seller by reason of the environmental condition of the Property, except
for any claim that may be made under the Environmental Indemnity or (C)
terminate this Agreement as to the affected Property, whereupon such Property
shall constitute a “Removed Property”. If Seller requires that Purchaser obtain
a Phase II Study, the Closing shall be adjourned until the date which is fifteen
(15) Business Days after Seller’s Phase II Election Date. If this Agreement is
terminated as to a Removed Property, Seller shall refund the Allocated Deposit
for the Removed Property to Purchaser. In addition, Seller shall reimburse
Purchaser for one-half of Due Diligence Costs (upon being presented with paid
invoices and receipts evidencing such costs) with respect to the Removed
Property. Thereafter, this Agreement shall be null and void as to the Removed
Property (but shall remain in force and effect as to the remaining Properties),
and neither party shall have any obligation to the other with respect to the
Removed Property, except to the extent such obligation expressly survives such
termination.

 

44



--------------------------------------------------------------------------------

Unless Seller notifies Purchaser on or before Seller’s Election Date of Seller’s
election to terminate this Agreement or provide an Environmental Indemnity as to
the affected Property, Seller shall be deemed to have elected to require
Purchaser to obtain a Phase II Study as expressed in clause (A) above.

 

  (e) Notwithstanding the provisions of Section 19(d), if a Phase I Study
concludes that there are “recognized environmental conditions”, as defined in
the ASTM Phase I Standards, and the Scope of Work is limited to Permissible
Inspection Items, Seller may not terminate this Agreement in accordance with the
provisions of Section 19(d), but shall be deemed to have elected to require
Purchaser to obtain a Phase II Study for such Property, unless Seller, upon
notice to Purchaser within (5) Business Days of its receipt of the Phase I
Study, accompanied by the Scope of Work, elects to execute and deliver to
Purchaser an Environmental Indemnity at Closing. If Seller elects (or is deemed
to have elected) to require Purchaser to obtain a Phase II Study for a Property
in accordance with the provisions of this Section 19(e), (i) Purchaser shall
promptly cause an Approved Contractor to perform the same strictly in accordance
with the Scope of Work and (ii) the term “Purchaser’s Phase II Objection Date”
shall be deemed to mean, solely with respect to such Property, the date which is
45 days after Seller makes (or is deemed to have made) such election. If Seller
elects to execute and deliver to Purchaser an Environmental Indemnity at
Closing, Purchaser shall acquire title to the Property without abatement of the
Purchase Price or any claim for damages or otherwise by reason of the
environmental condition of the Property, except for any claim that may be made
under the Environmental Indemnity.

 

  (f) If Seller requires that Purchaser obtain a Phase II Study of a Property,
and such Phase II Study identifies one or more environmental conditions
requiring further investigation or remediation (collectively, “Remediation
Conditions”), Purchaser may, upon notice to Seller on or before Purchaser’s
Phase II Objection Date, object to the environmental condition of the Property.
Any such notice shall be accompanied by a copy of the Phase II Study. If
Purchaser does not object to the environmental condition of the Property on or
before Purchaser’s Phase II Objection Date, Purchaser shall be deemed to have
waived objection to the environmental condition of the Property and shall
acquire title to the Property without abatement of the Purchase Price or any
claim for damages or otherwise against Seller by reason thereof. If Purchaser
objects to the environmental condition of the Property on or before Purchaser’s
Phase II Objection Date, Seller, upon notice to Purchaser on or before Seller’s
Phase II Election Date, shall elect, in its sole discretion, to either (A)
endeavor to remediate and abate the Remediation Condition(s) at Seller’s sole
cost and expense to the least stringent requirements under applicable federal
and state law to allow the Property to be used for non-residential purposes, in
which case Seller shall be entitled to an adjournment or adjournments of the
Closing, not to exceed ninety (90) days in the aggregate, to endeavor to
remediate and abate the Remediation Conditions or (B) execute and deliver to
Purchaser at the Closing an Environmental Indemnity, in which event Purchaser
shall acquire title to the Property without abatement of the

 

45



--------------------------------------------------------------------------------

Purchase Price or any claim for damages or otherwise against Seller by reason of
the environmental condition of the Property, except for any claim that may be
made under the Environmental Indemnity or (C) terminate this Agreement as to the
affected Property, whereupon such Property shall constitute a “Removed
Property”. The foregoing election by Seller is herein referred to as “Seller’s
Phase II Election”. If Seller terminates this Agreement as to a Removed Property
as provided above, Seller shall refund the Allocated Deposit for the Removed
Property to Purchaser. In addition, Seller shall reimburse Purchaser for
one-half of the Due Diligence Costs (upon being presented with paid invoices and
receipts evidencing such costs) with respect to the Removed Property.
Thereafter, this Agreement shall be null and void as to the Removed Property
(but shall remain in force and effect as to the remaining Properties), and
neither party shall have any obligation to the other with respect to the Removed
Property, except to the extent such obligation expressly survives such
termination. Notwithstanding any contrary term contained in this Section 19(f),
if Purchaser (x) obtains a Phase II Study with respect to a Property, (y) such
Phase II Study discloses the existence of Remediation Conditions and (z)
Purchaser acquires title to such Property in accordance with the terms of this
Agreement, Seller shall reimburse Purchaser at Closing for the reasonable cost
of Purchaser’s Phase II Study, provided that Purchaser provides Seller with paid
invoices and receipts evidencing such cost.

 

  (g) Notwithstanding the foregoing provisions of this Section 19, if Purchaser
timely objects to the environmental condition of a Property in accordance with
the provisions of Section 19(f), Seller may, in lieu of making Seller’s Phase II
Election on or before Seller’s Phase II Election Date, upon notice to Purchaser
on or before Seller’s Phase II Election Date, engage a reputable, independent
environmental contractor or consultant to perform its own Phase II Study of the
Property. If Seller makes such engagement with respect to a Property, (i) the
date by which Seller must make Seller’s Phase II Election shall be extended to
Seller’s Extended Phase II Election Date and (ii) the Closing shall be adjourned
to the date which is fifteen (15) Business Days after Seller’s Extended Phase II
Election Date.

 

  (h) If Seller endeavors to remediate and abate Remediation Condition in
accordance with the provisions of Section 19(f), but is unable to substantially
complete the same on or before the Closing Date (as the same may be adjourned by
Seller in accordance with the provisions of said Section 19(f)), this Agreement
shall be deemed terminated as of the Closing Date as to the affected Property
only (and shall remain in force and effect with respect to the remaining
Properties). In such event, the affected Property shall constitute a “Removed
Property” and the provisions set forth in this Section 19 with respect to the
removal of Properties shall apply.

 

  (i) If Seller terminates this Agreement as to any Removed Property in
accordance with the foregoing terms of this Section 19, Seller may,
simultaneously therewith, substitute one or more Substitute Properties for the
Removed Property, by

 

46



--------------------------------------------------------------------------------

providing Purchaser with notice of substitution setting forth the Required
Substitute Property Information. Notwithstanding the foregoing, Seller, unless
permitted by Section 34, may not substitute a Property or Properties for any
Removed Property which was earlier substituted for a Removed Property in
accordance with the provisions of this Agreement. If Seller substitutes a
Substitute Property for a Removed Property, then in lieu of refunding the
Allocated Deposit for the Removed Property to Purchaser, there shall be an
adjustment of the Downpayment to reflect the substitution of the Substitute
Property for the Removed Property (i.e., Seller shall refund to Purchaser the
amount by which the Allocated Deposit for the Removed Property exceeds that of
the Substitute Property, or Purchaser shall pay to Seller the amount by which
the Allocated Deposit for the Substitute Property exceeds that of the Removed
Property, as applicable).

 

  (j) Notwithstanding the foregoing provisions of this Section 19, in no event
shall Purchaser have the right to exercise any right under this Section 19 with
respect to any Required Property, and Purchaser shall close title to each
Required Property notwithstanding the environmental condition thereof.

 

20. Purchaser’s Termination Right. Purchaser shall have the right from time to
time, upon notice to Seller at any time on or before Closing, to terminate this
Agreement with respect to up to three (3) Properties in the aggregate.
Notwithstanding the foregoing, in no event may Purchaser exercise the foregoing
termination right with respect to an Ineligible Property. Upon Purchaser’s
termination of this Agreement with respect to a Property in accordance with the
provisions of this Section 20, Seller shall retain the Allocated Deposit for
such Property and Purchaser shall reimburse Seller for Seller’s actual,
out-of-pocket costs and expenses incurred subsequent to the date of this
Agreement (exclusive of attorney’s fees) for appraisals and other due diligence
reports and evaluations with respect to the Property. Thereafter, this Agreement
shall be null and void as to such Property (but shall remain in force and effect
with respect to the remaining Properties) and neither party shall have any
further obligation to the other with respect to such Property, with the
exception of those obligations which expressly survive the termination of this
Agreement. For purposes of this Agreement, the term “Ineligible Property” shall
mean (i) any Property which, if excluded from the transactions contemplated
hereby, would permit Seller or Purchaser to terminate this Agreement as a result
in the failure or non-satisfaction of any of the conditions to Seller’s or
Purchaser’s obligation to close title hereunder set forth in Section 2(c) hereof
(whether such condition is in favor of Seller or Purchaser alone or is in favor
of both Seller and Purchaser) or (ii) any Property with respect to which Seller
has undertaken to cure, remedy or abate Objections or Remediation Conditions in
response to a notice from Purchaser pursuant to the provisions of Sections 7 or
19 of this Agreement. Without limiting the generality of the foregoing,
Purchaser may not terminate this Agreement as to any of the Required Properties.

 

21. Tax Appeals.

 

  (a) If any tax reduction proceedings in respect of a Property relating to any
fiscal years prior to the fiscal year in which the Closing occurs are pending at
the time of Closing, Seller reserves and shall have the right to continue to
prosecute and/or settle the same.

 

47



--------------------------------------------------------------------------------

  (b) If any tax reduction proceedings in respect of a Property relating to the
fiscal year in which the Closing occurs, are pending at the time of Closing,
then the following provisions shall apply:

 

  (i) If such Closing shall occur in the first six (6) months of the tax fiscal
year of the Property, Seller reserves and shall have the right to continue to
prosecute and/or settle the same;

 

  (ii) If the Closing shall occur on or after the first six (6) months of the
tax fiscal year of the Property, Seller shall assign to Purchaser at the closing
all of Seller’s right and interest therein;

 

  (iii) Purchaser or Seller, as the case may be, shall prosecute and/or settle
any proceeding it controls under this Section 21(b), provided, however, that
neither party shall settle any such proceeding without the other party’s prior
written consent, which consent shall not be unreasonably withheld of delayed.

 

  (c) Any refunds or savings in the payment of taxes resulting from such tax
reduction proceedings applicable to the period prior to the date of the
applicable Closing shall belong to and be the property of Seller, and any
refunds or savings in the payment of taxes applicable to the period from and
after the date of the closing shall belong to and be the property of Purchaser;
provided, however, that if any such refund creates an obligation to reimburse
any tenants under Leases for any rents or additional rents paid or to be paid,
that portion of such refund equal to the amount of such required reimbursement
(after deduction of allocable expenses as may be provided in the Lease to such
tenant) shall, at Seller’s election, either (a) be paid to Purchaser and
Purchaser shall disburse the same to such tenants or (b) be paid by Seller
directly to the tenants entitled thereto. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Seller and Purchaser in proportion to the gross amount of such refunds or
savings payable to Seller and Purchaser, respectively (without regard to any
amounts reimbursable to tenants).

 

  (d) The provisions of this Section 21 shall survive the Closing.

 

22. Notices. All notices hereunder shall be in writing and shall be deemed to
have been properly given if personally delivered, sent via facsimile or sent by
private overnight express carrier, such as Federal Express, next business day
delivery, charges prepaid, addressed to Seller at Wachovia Bank, National
Association, 225 Water Street, 8th Floor, Jacksonville, Florida 32202,
Attention: Neil C. King, Senior Vice President, facsimile number (904) 489-3544;
with a copy to Bryan Cave LLP, 1290 Avenue of the Americas, New York, New York
10104, Attention: Barry C. Ross, Esquire, facsimile number (212) 541-4630, and
addressed to Purchaser

 

48



--------------------------------------------------------------------------------

at 1725 The Fairway, Jenkintown, Pennsylvania 19046, Attention: Mr. Nicholas S.
Schorsch, facsimile number (215) 887-2585; with a copy to Morgan, Lewis Bockius
LLP, 1701 Market Street, Philadelphia, Pennsylvania 19103, Attention: Eric L.
Stern, Esquire, facsimile number (215) 963-5001. Notices by the parties may be
given on their behalf by their respective counsel. Notice shall be deemed to
have been given upon the date of delivery, if personally delivered, or sent via
facsimile or one business day after the date of deposit if sent by private
overnight express carrier, next business day delivery.

 

23. No Survival. Except as otherwise provided, none of the provisions of this
Agreement shall survive Closing and delivery of any of the Deeds or Overlease
Assignments and Assumptions, as applicable.

 

24. Further Assurances. From time to time and at the request of either Seller or
Purchaser (whether before, at or after the Closing), the other party shall
execute, acknowledge and deliver such other and further documents as the
requesting party may reasonably request to effectuate the provisions of this
Agreement. The provisions of this Section 24 shall survive the expiration or
earlier termination of this Agreement.

 

25. Lease Agreements, Leases, Overleases and the Master Agreement.

 

  (a) At Closing, Seller shall, as tenant of the Leased Premises and Release
Premises under the Lease Agreements, execute and deliver to Purchaser and
Purchaser’s lender, a Seller Tenant Estoppel covering each Lease Agreement.

 

  (b) At such times during the Due Diligence Period as Seller deems appropriate,
Seller shall deliver a written request (i) to each tenant listed on the Rent
Roll, to execute and deliver a Tenant Estoppel, (ii) to each lessor under an
Overlease, to execute and deliver an Overlease Estoppel, (iii) to each lessor
under an Overlease affecting an Overlease Recognition Agreement Property, to
execute and deliver an Overlease Recognition Agreement, (iv) to each party in
interest to a reciprocal easement agreement affecting a Property (an “REA”), to
execute and deliver an REA Estoppel and (v) to each overlessor under a
Restricted Overlease, to execute and deliver a Consent. Seller shall use
commercially reasonable efforts to obtain and deliver the aforesaid instruments,
but in no event shall Seller be required to make any payments or commence any
litigation in seeking such instruments.

 

  (c) With respect to each Overlease Recognition Agreement Property, it shall be
a condition to Seller’s obligation to close title hereunder that the lessor
under the Overlease affecting such Overlease Recognition Agreement Property
executes and delivers to Seller on or before Closing an Overlease Recognition
Agreement.

 

  (d) With respect to each Property that consists of a Leasehold Estate, it
shall be a condition to Purchaser’s obligation to close title hereunder that
Seller delivers to Purchaser at Closing either (x) an Overlease Estoppel or (y)
a Seller Overlease Estoppel.

 

49



--------------------------------------------------------------------------------

  (e) With respect to each Property that is subject to an REA, it shall be a
condition to Purchaser’s obligation to close title hereunder that Seller
delivers to Purchaser at Closing either (x) REA Estoppels from all parties in
interest to the REA or (y) Seller REA Estoppels, to the extent required to
satisfy the immediately preceding condition.

 

  (f) If any of the conditions to Closing set forth in Sections 25(c), (d) or
(e) remains unsatisfied as of the Closing Date as to any of the Properties,
Seller shall be entitled to an adjournment or adjournments of the Closing, not
to exceed 75 Business Days in the aggregate, to afford Seller additional time to
satisfy the conditions. If Seller does not so adjourn the Closing, or any of the
conditions remains unsatisfied as of the expiration of any such adjournment(s),
this Agreement shall be deemed terminated as to the affected Properties only,
whereupon each such Property shall constitute a “Removed Property”. Upon the
termination of this Agreement as to a Removed Property, Seller shall refund the
Allocated Deposit for the Removed Property to Purchaser. In addition, Seller
shall reimburse Purchaser for the Due Diligence Costs (upon being presented with
paid invoices and receipts evidencing such costs) with respect to the Removed
Property. Thereafter, this Agreement shall be null and void as to the Removed
Property (but shall remain in force and effect with respect to the remaining
Properties), and neither party shall have any obligation to the other with
respect thereto, except to the extent such obligation expressly survives such
termination.

 

  (g) Upon the termination of this Agreement as to a Removed Property in
accordance with the provisions of Section 25(f), Seller may, simultaneously
therewith, substitute one or more Substitute Properties for each Removed
Property, by providing Purchaser with the Required Substitute Property
Information. Notwithstanding the foregoing, Seller, unless permitted by Section
34, may not substitute a Property or Properties for any Removed Property which
was earlier substituted for a Removed Property in accordance with the provisions
of this Agreement. If Seller substitutes a Substitute Property for a Removed
Property, then in lieu of refunding the Allocated Deposit for the Removed
Property to Purchaser, there shall be an adjustment of the Downpayment to
reflect the substitution of the Substitute Property for the Removed Property
(i.e., Seller shall refund to Purchaser the amount by which the Allocated
Deposit for the Removed Property exceeds that of the Substitute Property, or
Purchaser shall pay to Seller the amount by which the Allocated Deposit for the
Substitute Property exceeds that of the Removed Property, as applicable.)

 

  (h) It shall be a condition to Purchaser’s obligation to close title hereunder
to all of the Properties that Seller delivers to Purchaser at Closing either (x)
Tenant Estoppels from tenants under Leases demising not less than sixty-five
percent (65%) of the square footage demised under all of the Leases as of the
Closing Date and/or (y) Seller Third Party Tenant Estoppels, to the extent
required to satisfy the immediately preceding condition. The parties acknowledge
that, as of the date hereof, there are no precise measurements of the square
footage demised

 

50



--------------------------------------------------------------------------------

under the Leases. Consequently, Seller’s reasonable estimate of such square
footage shall control, for purposes of determining Seller’s satisfaction of the
condition to Closing set forth in this Section 25(h).

 

  (i) If the condition to Closing set forth in Section 25(h) remains unsatisfied
as of the Closing Date, Seller shall be entitled to an adjournment or
adjournments of the Closing, not to exceed seventy five (75) Business Days in
the aggregate, to afford Seller additional time to satisfy the condition. If
Seller does not so adjourn the Closing, or such condition to Closing remains
unsatisfied as of the expiration of any such adjournment(s), Seller shall elect
to (i) terminate this Agreement as to all of the Properties or (ii) terminate
this Agreement as to one or more of the Properties only, to the extent required
to satisfy the condition to Closing set forth in Section 25(h). If Seller
terminates this Agreement as to all of the Properties, Seller shall refund the
Downpayment to Purchaser. In addition, Seller shall reimburse Purchaser for Due
Diligence Costs with respect to the Properties (upon being presented with paid
invoices and receipts evidencing such costs). Thereafter, neither party hereto
shall have any further obligation to the other, with the exception of those
obligations which expressly survive the termination of this Agreement. If Seller
terminates this Agreement as to one or more Properties, each Property so
terminated shall constitute a “Removed Property”, and Seller shall reimburse
Purchaser for the Due Diligence Costs (upon being presented with paid invoices
and receipts evidencing such costs) with respect to the Removed Property.
Thereafter, this Agreement shall be null and void as to the Removed Property
(but shall remain in force and effect with respect to the remaining Properties),
and neither party shall have any obligation to the other with respect thereto,
except to the extent such obligation expressly survives such termination. Seller
may not, however, substitute a Substitute Property for any Property removed from
this Agreement pursuant to this Section 25(i).

 

  (j) Notwithstanding the foregoing provisions of this Section 25, Seller or
Purchaser may waive any condition to Closing in its favor enumerated in this
Section 25 with respect to the Properties (or any of them), in which event the
parties shall close title the Properties (or any of them) in accordance with
this Agreement. In such event, Purchaser shall continue to use commercially
reasonably efforts to obtain any missing Tenant Estoppels, Overlease Estoppels,
REA Estoppels, Overlease Recognition Agreements and Consents for a period of
ninety (90) days following the Closing Date. The phrase “commercially reasonable
efforts” as used in this Section 25 does not require Seller or Purchaser to
declare a default or terminate any of the Leases, pay any sum of money or
initiate any litigation to compel the delivery of any document. The provisions
of this subsection shall survive Closing.

 

  (k) With respect to each Property that is subject to a Restricted Overlease
(if any), it shall be a condition to Seller’s obligation to close title
hereunder that the lessor under the Restricted Overlease execute and deliver to
Purchaser on or before

 

51



--------------------------------------------------------------------------------

Closing an instrument whereby it consents to Seller’s sale and assignment to
Purchaser of Seller’s interest, as tenant, in and to the Restricted Overlease (a
“Consent”). If Seller is unable to obtain a Consent as of the Closing Date,
Seller shall be entitled to an adjournment or adjournments of the Closing, not
to exceed 75 Business Days in the aggregate, to afford Seller additional time to
obtain such Consent. If Seller does not so adjourn the Closing, or Seller has
not obtained a Consent as of the expiration of any such adjournment(s), Seller
shall elect, in its sole discretion, to either (A) execute and deliver to
Purchaser at Closing an agreement (an “Overlease Indemnity”) in a form mutually
agreeable to Seller and Purchaser (in the exercise of their reasonable
judgments) whereby Seller indemnifies Purchaser from and against any damages
(other than consequential damages) Purchaser may sustain by reason of Seller’s
inability to deliver a Consent, in which event Purchaser shall acquire title to
the Property without abatement of the Purchase Price or any claim for damages or
otherwise against Seller by reason of Seller’s inability to obtain a Consent,
other than any claim which may be made under the Overlease Indemnity or (B)
terminate this Agreement as to the affected Property only, whereupon such
Property shall constitute a “Removed Property”. If Seller terminates this
Agreement as to a Removed Property as provided above, Seller shall refund the
Allocated Deposit for the Removed Property to Purchaser. In addition, Seller
shall reimburse Purchaser for Due Diligence Costs (upon being presented with
paid invoices and receipts evidencing such costs) with respect to the Removed
Property. Thereafter, this Agreement shall be null and void as to the Removed
Property (but shall remain in force and effect as to the remaining Properties),
and neither party shall have any obligation to the other with respect to the
Removed Property, except to the extent such obligation expressly survives such
termination.

 

  (l) If Seller terminates this Agreement as to any Removed Property in
accordance with the terms of Section 25(k), Seller may, simultaneously
therewith, substitute one or more Substitute Properties for the Removed Property
by providing Purchaser with notice of substitution setting forth the Required
Substitute Property Information. Notwithstanding the foregoing, Seller, unless
permitted by Section 34, may not substitute a Property or Properties for any
Removed Property which was earlier substituted for a Removed Property in
accordance with the provisions of this Agreement. If Seller substitutes a
Substitute Property for a Removed Property, then in lieu of refunding the
Allocated Deposit for the Removed Property to Purchaser, there shall be an
adjustment of the Downpayment to reflect the substitution of the Substitute
Property for the Removed Property (i.e., Seller shall refund to Purchaser the
amount by which the Allocated Deposit for the Removed Property exceeds that of
the Substitute Property, or Purchaser shall pay to Seller the amount by which
the Allocated Deposit for the Substitute Property exceeds that of the Removed
Property, as applicable.)

 

  (m) If Seller obtains an Overlease Estoppel from a lessor of a Property that
is subject to an Overlease, Seller shall reasonably promptly deliver the same to
Purchaser.

 

52



--------------------------------------------------------------------------------

Purchaser may thereafter request that the lessor execute and deliver to
Purchaser a Supplementary Overlease Estoppel, by executing and delivering to
such lessor a Supplementary Overlease Estoppel Request, accompanied by a
Supplementary Overlease Estoppel. Simultaneously with Purchaser’s delivery
thereof to a lessor under an Overlease, Purchaser shall provide Seller with
copies of any Supplementary Overlease Estoppel Requests and Supplementary
Overlease Estoppels. Notwithstanding the foregoing provisions of this Section
25(m), (i) Purchaser’s obligation to close title to a Property that is subject
to an Overlease shall in no event be conditioned upon Purchaser’s receipt from
the lessor of an executed Supplementary Overlease Estoppel and (ii) upon
Seller’s receipt of an Overlease Estoppel with respect to a Property, the
condition to Closing set forth in Section 25(d) shall be deemed to be finally
satisfied, notwithstanding any actual or purported revocation of, or amendment
to, an Overlease Estoppel made by a lessor in response to Purchaser’s request
for a Supplementary Overlease Estoppel.

 

  (n) Purchaser shall cause the holder of any mortgage or deed of trust to
execute and deliver at Closing, for each Property that is subject to a Lease
Agreement, a Mortgage SNDA in the form of Exhibit-D-1 to the Lease Agreement, or
in such other form as Seller shall accept in its sole discretion.

 

  (o) Between the date hereof and the Closing Date, Seller shall prepare a Site
Plan for each Property which contains Leased Premises or Release Premises. For
purposes of this Agreement, the term “Site Plan” shall mean a site plan of an
entire Property, delineating (i) tenant common areas located outside of
Buildings, (ii) parking areas reserved for the exclusive use of the tenant under
the Lease Agreement and its employees, contractors, licensees and invitees
(“Tenant Dedicated Parking Areas”) and (iii) parking areas reserved for use by
parties paying a fee therefor (“Separate Charge Parking Areas”). Provided that
the Tenant Dedicated Parking Areas delineated on the Site Plan are substantially
comparable to those parking areas reserved for the exclusive use of Seller and
its employees, contractors, licensees and invitees as of the date hereof, the
delineation thereof on the Site Plan shall be final and binding. Provided that
the Separate Charge Parking Areas delineated on the Site Plan are substantially
comparable to the parking areas reserved for use by parties paying a fee
therefor as of the date hereof, the delineation of the Separate Charge Parking
Area on the Site Plan shall be final and binding.

 

  (p) Article XV of each Lease Agreement shall contain provisions particular to
that Lease Agreement. Exhibit F annexed hereto contains an omnibus version of
Article XV, annotated by footnotes indicating which provisions thereof are
appropriate for inclusion in which Lease Agreements. Between the date hereof and
the Closing Date, Seller shall complete Article XV of each Lease Agreement in
accordance with such footnotes.

 

53



--------------------------------------------------------------------------------

  (q) On the Closing Date, Seller shall, with respect to each Lease Agreement:

 

  (i) insert the Initial ABR Factor in the Lease Agreement;

 

  (ii) if applicable, annex to the Lease Agreement, as Exhibit B, the floor plan
of the Leased Premises, as prepared by an Approved Architect pursuant to the
provisions of Section 27(a);

 

  (iii) if applicable, annex to the Lease Agreement, as Exhibit B-1, the floor
plan of the Release Premises, as prepared by an Approved Architect in accordance
with the provisions of Section 27(a);

 

  (iv) annex the Site Plan for the Property to the Lease Agreement as Exhibit
A-1;

 

  (v) incorporate Article XV in each Lease, having completed the same in the
manner contemplated by Section 25(p);

 

  (vi) incorporate, as Article IX of the Lease Agreements affecting the
Properties identified on Exhibit C-1 annexed hereto, the provisions contained in
Exhibit C-2 annexed hereto;

 

  (vii) incorporate, as Article IX of the Lease Agreements affecting the
Properties identified on Exhibit D-1 annexed hereto, the provisions contained in
Exhibit D-2 annexed hereto;

 

  (viii) incorporate, as Article IX of the Lease Agreements affecting the
Properties identified on Exhibit E-1 annexed hereto, the provisions contained in
Exhibit E-2 annexed hereto;

 

  (ix) with respect to each Lease Agreement demising premises in a Linked
Property, modify the definition of “Leasehold Estate” contained therein so that
it means the estate and interest of the landlord in the Linked Property and the
Property or Properties with which it is paired or grouped, including fee title
to each such Property and/or the lessee’s interest in an Overlease affecting
such Property; and

 

  (x) otherwise complete the Lease Agreement in accordance with the instructions
set forth in the Lease Agreement annexed hereto as Exhibit P.

 

  (r) At Closing, the parties shall complete (i) Exhibit A to the FSG Indemnity
and Guaranty by completing the descriptions of the Overleases affecting the
Properties identified on such Exhibit A and (ii) Exhibit B to the FSG Indemnity
and Guaranty by describing therein the Lease Agreements affecting Properties
acquired by Assignee.

 

  (s) At Closing, the parties shall complete the Master Agreement in accordance
with the instructions set forth in the form of Master Agreement annexed hereto
as Exhibit H.

 

54



--------------------------------------------------------------------------------

  (t) At Closing, the parties shall complete the Environmental Indemnity in
accordance with the instructions set forth in the form of Environmental
Indemnity annexed hereto as Exhibit Y.

 

26. Capital Amount.

 

  (a) Between the date of this Agreement and the Closing Date, Seller shall have
the right, but not the obligation, to make any of the repairs, replacements or
improvements (i) noted on Exhibit Z hereto (as the same may be supplemented from
time to time upon the substitution of a Property in accordance with this
Agreement), (ii) that Seller is required to perform to cure Violations issued
from and after the date hereof by governmental authorities having jurisdiction
over a Property or (iii) that Seller, in Seller’s reasonable judgment,
determines is necessary to avoid, prior to Closing, (x) imperiling the health,
safety or welfare of any person on or about the Property or (y) additional
damage to the Property. The foregoing repairs, replacements or improvements are
herein collectively referred to as “Capital Work”. The hard and soft costs
expended by Seller in connection with Capital Work are herein referred to as the
“Capital Amount”. The Capital Amount incurred in connection with any Capital
Work shall be added to the Purchase Price for each Property in accordance with
the provisions of Section 4. Seller may enter into such contracts and agreements
for the performance of Capital Work as Seller deems appropriate, provided that
such contracts and agreements shall be consistent with Seller’s customary
practices.

 

  (b) If any Capital Work for a Property containing Leased Premises remains
incomplete at Closing, Seller shall on or before Closing furnish Purchaser with
Seller’s reasonable estimate of the cost required to complete the same (an
“Estimated Capital Work Completion Amount”), which such estimate shall include a
reasonably detailed breakdown of the components of such Estimated Capital Work
Completion Amount. Seller shall at Closing (pursuant to an instrument in form
reasonably satisfactory to Seller and Purchaser) assign to Purchaser all of its
right, title and interest in and to all contracts and agreements for the
performance of the incomplete Capital Work (collectively, the “Capital Work
Contracts”), and Purchaser shall assume all of Seller’s obligations (including
payment obligations) under the Capital Work Contracts which first arise or
accrue from and after the Closing Date. Purchaser shall thereafter complete the
Capital Work pursuant to the Capital Work Contracts (or such other arms-length
agreements with third parties as shall be necessary to complete the Capital
Work), in accordance with good construction practice and any plans or
specifications therefor furnished by Seller to Purchaser. On the sooner to occur
of (i) one year after the Closing Date and (ii) ten Business Days (10) days
after Purchaser’s completion of Capital Work with respect to a Property,
Purchaser shall furnish Seller with a detailed accounting of costs incurred by
Purchaser in completing the Capital Work in accordance with the provisions of
this Section 26 (the “Actual Capital Work Completion Amount”). If the Actual
Capital Work Completion Amount for any Capital Work is less than the Estimated
Capital

 

55



--------------------------------------------------------------------------------

Work Completion Amount for such Capital Work (the difference being herein
referred to as the “Refund Amount”), Purchaser shall, simultaneously with its
delivery of the accounting to Seller, pay the Refund Amount to Seller. If the
Estimated Capital Work Completion Amount for any Capital Work is less than the
Actual Capital Work Completion Amount for such Capital Work, Seller shall pay
the difference to Purchaser within ten (10) Business Days of Seller’s receipt of
such accounting.

 

27. Architect’s Reports.

 

  (a) Promptly following the date hereof (with respect to the Initial
Properties), and promptly following the substitution of a Substitute Property
(with respect to the Substitute Properties), Seller shall retain the Approved
Architects to prepare, with respect to each Property, a report (the “Architect’s
Report”) setting forth (i) the measurements of the Net Rentable Areas of the
Buildings and, if applicable, the Leased Premises and the Release Premises, all
such measurements to be made in accordance with the BOMA Standard, (ii) floor
plans, to the extent applicable, of the Leased Premises and the Release
Premises, (iii) if the Property contains Release Premises, a space plan
indicating any reconfiguration of floors or common areas necessary properly to
perform the Demising Work for such Release Premises, (iv) if the Property
contains Release Premises, a reasonably detailed scope of work of the Demising
Work for such Release Premises and (v) if the Property contains Release
Premises, an estimate of the Demising Work Costs (and each component thereof,
i.e., the Primary Demising Work Costs and the Other Demising Work Costs) (such
estimate, the “Estimated Demising Work Costs”). If the Service Entrance for a
Building is located within Leased Premises, Seller shall also instruct the
Approved Architect to estimate the cost required to relocate the Service
Entrance to premises outside the Leased Premises in accordance with the
provisions of Section 4.2(f) of the Lease Agreement. For purposes of this
Agreement, the term “Approved Architect” shall mean the architects or engineers
set forth on Exhibit AA hereto. Notwithstanding the foregoing, Seller may engage
reputable, independent architects or engineers other than Approved Architects
for the preparation of Architect’s Reports upon receipt of Purchaser’s prior
written consent, which consent shall not be unreasonably withheld.

 

  (b) The information and materials described in clauses (iii), (iv) and (v) of
Section 27(a) are hereinafter referred to as the “Release Premises Information”.
If a Building contains Release Premises, Seller shall instruct the Approved
Architect to base the Release Premises Information upon the assumption that the
entire Release Premises shall be separated from the Leased Premises. However,
Seller, at Seller’s election, may also instruct the Approved Architect to base
the Release Premises Information upon multiple assumptions as to the ultimate
configuration of the Leased Premises and the Release Premises.



 

56



--------------------------------------------------------------------------------

  (c) Upon its completion of an Architect’s Report for a Property, the Approved
Architect shall, in accordance with Seller’s instructions, deliver a copy
thereof to Seller and Purchaser. During the Consultation Period, the Approved
Architect, in accordance with Seller’s instructions, shall make itself available
to Seller and Purchaser for consultation with respect to the Architect’s Report.
During such consultations, Seller and/or Purchaser may request that the Approved
Architect make changes to the Architect’s Report. If the Approved Architect, in
its sole discretion, determines that such changes are appropriate, then the
Approved Architect shall incorporate such changes in the Architect’s Report.
However, the Approved Architect shall be under no obligation to incorporate in
the Architect’s Report any changes suggested by Seller or Purchaser, it being
understood that the Approved Architect’s determination of the appropriateness of
any such changes shall be final and binding. For purposes of this Agreement, the
term “Consultation Period” shall mean the fifteen (15) Business Day period
immediately following the Approved Architect’s Delivery of an Architect’s Report
to Seller and Purchaser.

 

  (d) If, as of the Closing Date, an Approved Architect has not yet completed an
Architect’s Report (after consulting with Seller and Purchaser in accordance
with the provisions of Section 27(c)) Seller shall be entitled to an adjournment
or adjournments of the Closing to afford the Approved Architect additional time
to complete the Architect’s Report.

 

  (e) If Seller concludes, in its sole discretion, that the Estimated Demising
Work Cost set forth in the Architect’s Report with respect to a Property is
unduly expensive, Seller may, upon notice to Purchaser on or before the later to
occur of (i) Seller’s Election Date and (ii) fifteen (15) Business Days after
the Approved Architect finalizes the Architect’s Report (after consulting with
Seller and Purchaser in accordance with Section 27(c)), terminate this Agreement
as to such Property, whereupon such Property shall constitute a “Removed
Property”. Upon the termination of this Agreement as to the Removed Property,
Seller shall refund the Allocated Deposit for the Removed Property to Purchaser.
In addition, Seller shall reimburse Purchaser for Due Diligence Costs (upon
being presented with paid invoices and receipts evidencing such costs) with
respect to the Removed Property. Thereafter, this Agreement shall be null and
void as to the Removed Property (but shall remain in force and effect as to the
remaining Properties), and neither party shall have any obligation to the other
with respect to the Removed Property, except to the extent such obligation
expressly survives such termination.

 

  (f) If Seller exercises its right pursuant to Section 27(e) to terminate this
Agreement as to a Removed Property, Seller shall be deemed to have waived any
condition to Seller’s obligation to proceed to Closing hereunder set forth in
Section 2(c) hereof, to the extent that such condition would have been satisfied
but for Seller’s termination of this Agreement as to the Removed Property.

 

57



--------------------------------------------------------------------------------

  (g) If Seller exercises its right pursuant to Section 27(e) to terminate this
Agreement as to a Removed Property, Seller may, simultaneously therewith,
substitute one or more Substitute Properties for the Removed Property by
providing Purchaser with notice of substitution setting forth the Required
Substitute Property Information. Notwithstanding the foregoing, Seller, unless
permitted by Section 34, may not substitute a Property or Properties for any
Removed Property which was earlier substituted for a Removed Property in
accordance with the provisions of this Agreement. If Seller substitutes a
Substitute Property for a Removed Property, then in lieu of refunding the
Allocated Deposit for the Removed Property to Purchaser, there shall be an
adjustment of the Downpayment to reflect the substitution of the Substitute
Property for the Removed Property (i.e., Seller shall refund to Purchaser the
amount by which the Allocated Deposit for the Removed Property exceeds that of
the Substitute Property, or Purchaser shall pay to Seller the amount by which
the Allocated Deposit for the Substitute Property exceeds that of the Removed
Property, as applicable.)

 

28. Purchase Option/Right of First Offer

 

A. Purchase Option in favor of SB Jax, Ltd.

 

  (a) For the purposes of this Section 28(A), the following terms shall have the
following meanings:

 

  (i) “Option Agreement” shall mean that certain Parking and Option Agreement
made as of April 20, 1992 between SB JAX, Ltd. (together with its successors and
assigns, the “Option Holder”) and First Union National Bank of Florida;

 

  (ii) “Option Property” shall mean the Parking Garage (as defined in the Option
Agreement), which property is also the Property identified on the Property
Information Schedule as “Center Square Parking, 100 North Hogan Street,
Jacksonville, Florida”;

 

  (iii) “Purchase Option” shall mean (i) the Call Option (as defined in the
Option Agreement) that the Option Holder has with respect to the Option Property
pursuant to the Option Agreement as a result of this Agreement and/or (ii) the
right of first refusal that the Option Holder has with respect to the Option
Property pursuant to the Option Agreement as a result of this Agreement; and

 

  (iv) “Seller’s Offer Notice” shall mean a written notice, in the form attached
hereto as Exhibit EE (as Seller may modify the same in the exercise of its
reasonable judgment), pursuant to which Seller notifies Option Holder that
Seller intends to sell the Option Property pursuant to this Agreement.

 

  (b) Purchaser acknowledges that the Option Property is subject to the Purchase
Option in favor of Option Holder. Promptly after the execution of this

 

58



--------------------------------------------------------------------------------

Agreement, Seller shall deliver Seller’s Offer Notice to Option Holder. Seller
shall deliver to Purchaser a copy of any written response by Option Holder to
Seller’s Offer Notice after Seller’ receipt thereof.

 

  (c) As of the date hereof, the Option Property is designated a “Required
Property”. If on any date after the date hereof and prior to the Closing Date,
the Option Property becomes Encumbered (as defined below), then the Option
Property shall be deemed a “Removed Property” and the provisions of Section 7 of
this Agreement pertaining to Removed Properties shall apply to the Option
Property, mutatis mutandis. For the purposes hereof, the Option Property shall
be “Encumbered” on a date if, as of such date (I) Option Holder has acquired
title to the Option Property or (II) both (x) the Option Holder has timely
exercised a Purchase Option, and (y) the Option Holder’s right to purchase the
Option Property pursuant to the exercise of such Purchase Option has not been
terminated (by agreement or otherwise) or (III) a lis pendens is filed with
respect to the Option Property or an injunction or other order issued by a court
of competent jurisdiction is in effect that prohibits Purchaser or Seller from
closing title to the Option Property or (IV) there is a pending action or
proceeding to compel the sale of the Option Property to Option Holder.

 

  (d) If the Option Property becomes Encumbered, but on any date thereafter (and
prior to the Closing Date) the Option Property is no longer Encumbered, then
Seller may (but shall not be obligated to) deliver a notice (“Seller’s Notice of
No Encumbrance”) to Purchaser that the Option Property is no longer be
Encumbered, in which event: (i) the Option Property shall be deemed a “Required
Property”, (ii) all of the terms and conditions of this Agreement applicable to
Required Properties shall apply thereto as if the Option Property had not
theretofore been Encumbered and deemed a Removed Property, and (iii) Purchaser
shall, within two (2) Business Days after its receipt of such notice, deliver to
Seller by wire transfer of immediately available funds to such accounts
designated by Seller any amounts returned or reimbursed to Purchaser upon the
earlier termination of this Agreement with respect to such Option Property as a
result of same having become a Removed Property pursuant to Section 28(A)(c)
above. If the Option Property has been substituted with a Substitute Property
prior to the date of Seller’s Notice of No Encumbrance then, as of such date,
this Agreement shall terminate with respect to such Substitute Property,
whereupon such Substitute Property shall constitute a “Removed Property” and the
provisions of Section 7 of this Agreement pertaining to Removed Properties shall
apply to the Substitute Property, mutatis mutandis.

 

  (e) Seller shall have the right at any time, in Seller’s sole discretion, to
terminate this Agreement with respect to the Option Property by notice delivered
to Purchaser, whereupon the Option Property shall constitute a “Removed
Property” and the provisions of Section 7 of this Agreement pertaining to
Removed Properties shall apply to the Option Property, mutatis mutandis. Seller,
by notice (“Seller’s Revocation Notice”) to Purchaser, may revoke such
termination of this

 

59



--------------------------------------------------------------------------------

Agreement with respect to the Option Property, in which event: (x) the Option
Property shall be deemed a “Required Property”, (y) all of the terms and
conditions of this Agreement applicable to Required Properties shall apply
thereto as if the Option Property had not theretofore constituted a Removed
Property, and (z) Purchaser shall, within two (2) Business Days after its
receipt of such notice, deliver to Seller by wire transfer of immediately
available funds to such accounts designated by Seller any amounts returned or
reimbursed to Purchaser upon the earlier termination of this Agreement with
respect to such Option Property as a result of same having become a Removed
Property pursuant to this Section 28(A)(e). If the Option Property has been
substituted with a Substitute Property prior to the date of Seller’s Revocation
Notice then, as of such date, this Agreement shall terminate with respect to
such Substitute Property, whereupon such Substitute Property shall constitute a
“Removed Property” and the provisions of Section 7 of this Agreement pertaining
to Removed Properties shall apply to the Substitute Property, mutatis mutandis.

 

  (f) If on the Closing Date the Option Property is not Encumbered (and is thus
a Required Property) then Purchaser shall be obligated to close title to the
Option Property in accordance with all of the terms and conditions of this
Agreement.

 

  (g) If, on the Closing Date, the Option Property is Encumbered, Seller shall
not be obligated to convey to Purchaser and Purchaser shall not be obligated to
acquire from Seller title to the Option Property on the Closing Date, but if (i)
on or before the date that is one (1) year after the Closing Date (the “OP
Outside Date”), the Option Property is no longer Encumbered and (ii) prior to
the Closing, the Option Property was not substituted with a Substitute Property,
then, at Seller’s election, Purchaser and Seller shall close title to the Option
Property in accordance with all of the terms and conditions of this Agreement
within thirty (30) days after the earliest date that the Option Property is no
longer Encumbered. If the Option Property is Encumbered on the OP Outside Date,
this Agreement shall automatically terminate with respect to the Option Property
and neither party shall have any obligation to the other with respect thereto,
except to the extent such obligation survives termination of this Agreement.

 

  B. Right of First Offer: Spartanburg.

 

  (a) For the purposes of this Section 28(B), the following terms shall have the
following meanings:

 

  (i) “Condo Option Holder” shall mean any one of the following: the condominium
association and the owners of other units (in each case, in the condominium
governed by the Condominium Documents);

 

  (ii) “Condo Purchase Option” shall mean (i) the right, if any, that a Condo
Option Holder has to acquire the Condo Option Property pursuant to the
Condominium Documents; and

 

60



--------------------------------------------------------------------------------

  (iii) “Seller’s Condo Offer Notice” shall mean a written notice, in the form
required by the Condominium Documents, as determined by Seller in the exercise
of its reasonable judgment, pursuant to which Seller notifies the Condo Option
Holder(s) that Seller intends to sell the Condo Option Property pursuant to this
Agreement.

 

  (b) Purchaser acknowledges that Seller has advised it that the Condo Option
Property may be subject to a Condo Purchase Option in favor of one or more Condo
Option Holders. Within a reasonable time after the execution of this Agreement,
Seller shall determine if the Condo Option Property is subject to Condo Purchase
Option and if so shall deliver Seller’s Condo Offer Notice to the appropriate
Condo Option Holders. Seller shall deliver to Purchaser a copy of any written
response by any Condo Option Holders to Seller’s Condo Offer Notice after
Seller’ receipt thereof.

 

  (c) If on any date after the date hereof and prior to the Closing Date, the
Condo Option Property becomes Encumbered (as defined below), then such Condo
Option Property shall be deemed a “Removed Property” and the provisions of
Section 7 of this Agreement pertaining to Removed Properties shall apply to the
Condo Option Property, mutatis mutandis. For the purposes hereof, the Condo
Option Property shall be “Encumbered” on a date if, as of such date (I) any
Condo Option Holder has acquired title to the Condo Option Property or (II) both
(x) any Condo Option Holder has timely exercised a Condo Purchase Option, and
(y) any Condo Option Holder’s right to purchase the Condo Option Property
pursuant to the exercise of such Condo Purchase Option has not been terminated
(by agreement or otherwise) or (III) a lis pendens is filed with respect to the
Condo Option Property or an injunction or other order issued by a court of
competent jurisdiction is in effect that prohibits Purchaser or Seller from
closing title to the Condo Option Property or (IV) there is a pending action or
proceeding to compel the sale of the Condo Option Property to a Condo Option
Holder.

 

  (d) If the Condo Option Property becomes Encumbered, but on any date
thereafter (and prior to the Closing Date) the Condo Option Property is no
longer Encumbered, then Seller may (but shall not be obligated to) deliver a
notice (“Seller’s Notice of No Encumbrance”) to Purchaser that the Condo Option
Property is no longer be Encumbered, in which event (i) all of the terms and
conditions of this Agreement shall apply thereto as if the Condo Option Property
had not theretofore been Encumbered and deemed a Removed Property, and (ii)
Purchaser shall, within two (2) Business Days after its receipt of such notice,
deliver to Seller by wire transfer of immediately available funds to such
accounts designated by Seller any amounts returned or reimbursed to Purchaser
upon the earlier termination of this Agreement with respect to such Condo Option
Property as a result of same having become a Removed Property pursuant to
Section 28(B)(c) above. If the Condo Option Property has been substituted with a
Substitute Property prior to the date of Seller’s Notice of No Encumbrance then,
as of such date, this Agreement shall terminate with respect to such Substitute

 

61



--------------------------------------------------------------------------------

Property, whereupon such Substitute Property shall constitute a “Removed
Property” and the provisions of Section 7 of this Agreement pertaining to
Removed Properties shall apply to the Substitute Property, mutatis mutandis.

 

  (e) Seller shall have the right at any time, in Seller’s sole discretion, to
terminate this Agreement with respect to the Condo Option Property by notice
delivered to Purchaser, whereupon the Condo Option Property shall constitute a
“Removed Property” and the provisions of Section 7 of this Agreement pertaining
to Removed Properties shall apply to the Condo Option Property, mutatis
mutandis. Seller, by notice (“Seller’s Revocation Notice”) to Purchaser, may
revoke such termination of this Agreement with respect to the Condo Option
Property, in which event: (x) the terms and conditions of this Agreement shall
apply thereto as if the Condo Option Property had not theretofore constituted a
Removed Property, and (y) Purchaser shall, within two (2) Business Days after
its receipt of such notice, deliver to Seller by wire transfer of immediately
available funds to such accounts designated by Seller any amounts returned or
reimbursed to Purchaser upon the earlier termination of this Agreement with
respect to such Condo Option Property as a result of same having become a
Removed Property pursuant to this Section 28(B)(e). If the Condo Option Property
has been substituted with a Substitute Property prior to the date of Seller’s
Revocation Notice then, as of such date, this Agreement shall terminate with
respect to such Substitute Property, whereupon such Substitute Property shall
constitute a “Removed Property” and the provisions of Section 7 of this
Agreement pertaining to Removed Properties shall apply to the Substitute
Property, mutatis mutandis.

 

  (f) If on the Closing Date the Condo Option Property is not Encumbered, then
Purchaser shall be obligated to close title to such property in accordance with
all of the terms and conditions of this Agreement.

 

  (g) If, on the Closing Date, the Condo Option Property is Encumbered, Seller
shall not be obligated to convey to Purchaser and Purchaser shall not be
obligated to acquire from Seller title to such property on the Closing Date, but
if (i) on or before the date that is one (1) year after the Closing Date (the
“Condo OP Outside Date”), such property is no longer Encumbered and (ii) prior
to the Closing, such property was not substituted with a Substitute Property,
then, at Seller’s election, Purchaser and Seller shall close title to such
property in accordance with all of the terms and conditions of this Agreement
within thirty (30) days after the earliest date that such property is no longer
Encumbered. If such property is Encumbered on the Condo OP Outside Date, this
Agreement shall automatically terminate with respect to such property and
neither party shall have any obligation to the other with respect thereto,
except to the extent such obligation survives termination of this Agreement.

 

62



--------------------------------------------------------------------------------

29. Miscellaneous.

 

  (a) Each Property identified on the Property Information Schedule as a “Hybrid
Property” is comprised of Land and one or more Leasehold Estates. In each
instance where this Agreement calls for the performance or satisfaction of any
term, covenant or condition with respect to a Property comprised of a Leasehold
Estate, the same shall apply to that portion of the Hybrid Property comprised of
the Leasehold Estate. In each instance where this Agreement calls for the
performance or satisfaction of any term, covenant or condition with respect to a
Property comprised of Land, the same shall apply to that portion of the Hybrid
Property comprised of Land.

 

  (b) Neither this Agreement, nor any memorandum thereof, shall be recorded in
the office for the recording of deeds or in any other office or place of public
record.

 

  (c) This Agreement and the exhibits attached hereto contain the entire
agreement between Seller and Purchaser and there are no other terms,
obligations, covenants, representations, statements or conditions, oral or
otherwise, of any kind or nature whatsoever. This Agreement may be modified only
by an agreement in writing between the parties hereto.

 

  (d) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal and legal representatives,
successors and permitted assigns; provided, however, that Purchaser may not
assign or otherwise transfer this Agreement without the prior written consent of
Seller, which Seller may grant or deny in its sole discretion. Notwithstanding
the foregoing, no later than fifteen (15) Business Days prior to any date
scheduled for Closing herein, Purchaser shall assign Purchaser’s rights to
acquire the Properties identified on Exhibit DD annexed hereto to American
Financial TRS, Inc. (“Assignee”). Simultaneously with such assignment, Purchaser
shall notify Seller thereof, which notice shall be accompanied by a duly
executed assignment and assumption agreement wherein such assignee agrees to
assume joint and several liability with Purchaser for all of Purchaser’s
obligations hereunder (a “Contract Assignment and Assumption”). Purchaser may,
upon notice to Seller within (5) Business Days of the substitution of a Property
for a Removed Property in accordance with the provisions of this Agreement,
elect to assign Purchaser’s right to acquire such Substitute Property to
Assignee. If Purchaser fails to furnish Seller with such notice in the time and
in the manner hereinbefore prescribed, Purchaser shall acquire the Substitute
Property at Closing. If Purchaser furnishes Seller with such notice in the time
and in the manner hereinbefore prescribed, Purchaser shall assign its right to
acquire the Substitute Property to Assignee no later than fifteen (15) Business
Days prior to any date scheduled for Closing herein, and shall simultaneously
furnish Seller with notice thereof, accompanied by a Contract Assignment and
Assumption, duly executed by Purchaser and Assignee. At Closing, Seller shall
execute and deliver to Purchaser those of Seller’s Closing Documents that
pertain to Properties to be acquired by Purchaser, while Seller shall execute
and deliver to Assignee those of Seller’s Closing Documents that pertain to
Properties to be acquired by Assignee. Conversely,

 

63



--------------------------------------------------------------------------------

Purchaser shall execute and deliver to Seller those of Purchaser’s Closing
Documents that pertain to Properties to be acquired by Purchaser, while Assignee
shall execute and deliver to Seller those of Purchaser’s Closing Documents that
pertain to Properties to be acquired by Assignee. In addition, the adjustments
and pro rations required by Section 12 hereof shall be made between Seller and
Purchaser, with respect to those Properties acquired by Purchaser, and Seller
and Assignee, with respect to those Properties acquired by Assignee.

 

  (e) This Agreement shall be governed and construed in accordance with the laws
of the State of New York.

 

  (f) For the purposes of any suit, action or proceeding involving this
Agreement, Seller and Purchaser each hereby expressly submit to the jurisdiction
of all federal and state courts sitting in the State of New York and consent
that any order, process, notice of motion or other application to or by any such
court or a judge thereof may be served within or without such court’s
jurisdiction by registered mail or by personal service, provided that a
reasonable time for appearance is allowed, and Seller and Purchaser agree that
such courts shall have the exclusive jurisdiction over any such suit, action or
proceeding commenced by either or both of said parties. In furtherance of such
agreement, Seller and Purchaser each agree upon the request of the other party
hereof to discontinue (or agree to the discontinuance of) any such suit, action
or proceeding pending in any other jurisdiction.

 

  (g) Seller and Purchaser each hereby irrevocably waive any objection that each
such party may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement brought in any
federal or state court sitting in the State of New York and hereby further
irrevocably waive any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

  (h) Except when reference is made to Business Days, whenever in this Agreement
a period of time is stated as a number of days, it shall be construed to mean
calendar days; provided, however, that when any period of time so stated would
end upon a Saturday, Sunday, or legal holiday, such period shall be deemed to
end upon the next day following which is not a Saturday, Sunday or legal
holiday.

 

  (i) The date and time for the performance of all obligations hereunder shall
be deemed to be of the essence of this Agreement. The foregoing shall in no
event be deemed to impair any adjournment right of either party hereunder
expressly set forth herein.

 

  (j) If any term or provision of this Agreement shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement shall not be affected
and each such remaining provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

64



--------------------------------------------------------------------------------

  (k) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument. The date of this Agreement shall be the
date of Seller’s execution hereof. This Agreement may be executed by facsimile.

 

  (l) This Agreement and each of the provisions hereof are solely for the
benefit of Purchaser and Seller and their permitted assigns. No provisions of
this Agreement, or of any of the documents and instruments executed in
connection herewith, shall be construed as creating an any person or entity
other than Purchaser and Seller and their permitted assigns any rights of any
nature whatsoever.

 

  (m) It is the intention of both parties hereto that, for federal, state and
local income, single business or franchise tax purposes, Purchaser will be
purchasing on the Closing Date, and Seller will be selling on the Closing Date,
the Properties, rather than Purchaser providing a loan to Seller secured by the
Properties on the Closing Date.

 

30. Purchaser’s Representations. Purchaser (and, if applicable, Purchaser’s
Affiliate) represents to Seller, which representations shall be true, correct
and complete as of the Closing Date and which shall survive Closing, as follows:

 

  (a) Purchaser is, and at the Closing shall be, a corporation (or limited
liability company, or limited partnership, as applicable) duly organized,
validly existing, and in good standing under the laws of the state of formation,
with full power and authority to conduct its business affairs each state where
the Properties are located.

 

  (b) The execution, delivery and performance of this Agreement, in accordance
with its terms, do not violate Purchaser’s articles of incorporation, by-laws,
or any contract, agreement, commitment, order, judgment or decree to which
Purchaser is a party or by which it is bound.

 

  (c) The execution and delivery of this Agreement and the performance by
Purchaser of its obligations hereunder have been duly authorized by all required
action of Purchaser and the officers of Purchaser in full compliance with the
provisions of Purchaser’s articles of incorporation and by-laws. The person
executing this Agreement on behalf of Purchaser is duly authorized to do so.

 

  (d) Purchaser has the right, power and authority to make and perform its
obligations under this Agreement and this Agreement is a valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms.

 

65



--------------------------------------------------------------------------------

31. Seller’s Representations. Seller represents to Purchaser, which
representations shall be true, correct and complete as of the Closing Date
hereunder and which shall survive the Closing, as follows:

 

  (a) Seller is, and at the Closing shall be, a national banking association,
duly organized and validly existing, with full power and authority to conduct
its business affairs in each state where the Properties are located.

 

  (b) The execution, delivery and performance of this Agreement by Seller, in
accordance with its terms, do not violate Seller’s articles of incorporation,
by-laws, or any contract, agreement, commitment, order, judgment or decree to
which Seller is a party or by which it is bound.

 

  (c) The execution and delivery of this Agreement and the performance by Seller
of its obligations hereunder have been duly authorized by all required action of
Seller and the officers of Seller in full compliance with the provisions of
Seller’s articles of incorporation and by-laws. The person executing this
Agreement on behalf of Seller is duly authorized to do so.

 

  (d) Seller has the right, power and authority to make and perform its
obligations under this Agreement and this Agreement is a valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.

 

32. Indemnification. With respect to and following the Closing on the
Properties:

 

  (a) Purchaser shall indemnify and hold Seller harmless from and against all
claims, lawsuits, costs (including reasonable counsel fees), losses, damages and
liabilities that arise out of or relate to (i) the presence of any Hazardous
Materials in, on or at a Property (or any improvements) at the time of Closing,
but only to the extent that the presence of such Hazardous Materials were
disclosed in a Phase I Study or Phase II Study obtained by Purchaser, (ii)
transactions or operations at a Property on and after the Closing Date, or (iii)
any breach by Purchaser of any representation, warranty or covenant of Purchaser
contained in this Agreement that survives the Closing. If any claim or lawsuit
is made or commenced as to which Seller proposes to demand such indemnification,
it shall notify Purchaser with reasonable promptness; provided, however, that
any failure of Seller to notify Purchaser shall not relieve Purchaser from its
obligations hereunder, except to the extent Purchaser is actually prejudiced by
such failure to give notice. Purchaser shall have the option of defending such
claim or lawsuit with counsel of its own choosing at its own cost and expense
and such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with Seller and any counsel designated by Seller.
Purchaser shall be liable for any settlement of any claim or lawsuit against
Seller made with Purchaser’s written consent, which consent shall not be
unreasonably withheld.

 

  (b) Seller shall indemnify and hold Purchaser harmless from and against all
claims, lawsuits, costs (including reasonable counsel fees), losses, damages and
liabilities that arise out of or relate to (i) third party claims for negligent
acts occurring on a Property before the date of the closing of title to such
Property, but specifically excluding any matter relating to the physical
condition of a Property or the

 

66



--------------------------------------------------------------------------------

presence of any Hazardous Materials in, on or at a Property (or any
improvements) at the time of Closing and (ii) any breach by Seller of any
representation, warranty or covenant of Seller contained in this Agreement that
survives the Closing. If any claim or lawsuit is made or commenced as to which
Purchaser proposes to demand such indemnification, it shall notify Seller with
reasonable promptness; provided, however, that any failure of Purchaser to
notify Seller shall not relieve Seller from its obligations hereunder, except to
the extent that Seller is actually prejudiced by such failure to give notice.
Seller shall have the option of defending such claim or lawsuit with counsel of
its own choosing at its own cost and expense and such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with
Purchaser and any counsel designated by Purchaser. Seller shall be liable for
any settlement of any claim or lawsuit against Purchaser made with Seller’s
written consent, which consent shall not be unreasonably withheld.

 

  (c) The provisions of this Section 32 shall survive the Closing.

 

33. Marketing/Confidentiality.

 

  (a) Prior to Closing, Purchaser shall not market or otherwise offer for sale
or lease any of the Properties or any of the premises located thereon.
Notwithstanding the foregoing, from and after the expiration of the applicable
Due Diligence Period, Purchaser may market or offer for sale the Properties
identified on Exhibit BB annexed hereto by listing the same with real estate
brokers or otherwise, provided that Purchaser’s marketing materials for such
Properties state (and Purchaser otherwise advises prospective purchasers) that
such properties are subject to a sale-purchase agreement between Seller and
Purchaser and that the sale thereof is accordingly conditioned on the occurrence
of Closing hereunder. The right to market certain Properties accorded to
Purchaser by this Section 33(a) shall in no event accord additional inspection
rights upon Purchaser or any prospective purchaser.

 

  (b) Each party acknowledges and agrees that this Agreement (or a summary of
the terms and conditions hereof) may be included by such party in such party’s
filings with such governmental authorities that regulate that party, including
the Securities and Exchange Commission (“SEC”), and, if that is the case, such
filing shall be available for review by the public, including access through the
SEC’s EDGAR Internet search engine and document retrieval system. In addition,
each party may be required to disclose the terms and conditions of this
Agreement in a press release and be required to disclose the terms and
conditions of this Agreement to Seller’s shareholders, investment bankers,
investment advisors, money managers, lenders and other interested or affected
parties. To the extent required by applicable law, each party authorizes the
other to release, distribute, and discuss the terms and conditions of this
Agreement as set forth in this Section 33(b) without need for the other party’s
prior consent or approval. Notwithstanding the foregoing, each party that wishes
to issue a press release

 

67



--------------------------------------------------------------------------------

shall provide a copy of the same to the other party not less than two (2)
Business Days prior to its issuance for review and comment, and the parties
agree to cooperate and act reasonably to incorporate changes as requested prior
to releasing any statements or information to the news media. Further, each
party shall endeavor to provide the other with copies of all the aforesaid
filings upon their be filed. In addition, during the five (5) Business Day
period commencing on the date hereof, Purchaser agrees that it shall not
publicly disclose that it has entered into this Agreement.

 

34. Seller’s Substitution Right. Notwithstanding any contrary term contained in
this Agreement, Seller shall have the right, upon notice to Purchaser from time
to time at any time before Closing, to substitute one or more Properties for any
Removed Property, if required to satisfy the Operating Lease Condition or the
Aggregate Percentage Condition. Any such notice by Seller shall contain the
Required Substitute Property Information.

 

35. Linked Properties.

 

(a) Exhibit V annexed hereto contains a schedule wherein certain Properties are
paired or grouped with one or more other Properties. Each such Property is
hereinafter referred to as a “Linked Property”. If either party hereto
terminates this Agreement as to a Linked Property, this Agreement shall
automatically terminate as to the Property or Properties with which the Linked
Property is paired or grouped. Upon any termination of this Agreement as to a
Property which is paired or grouped with a Linked Property in accordance with
the provisions of this Section 35(a), such Property, shall become a “Removed
Property”. Upon the termination of this Agreement as to a Removed Property,
Seller shall refund the Allocated Deposit for the Removed Property to Purchaser.
In addition, Seller shall reimburse Purchaser for Due Diligence Costs (upon
being presented with paid invoices and receipts evidencing such costs) with
respect to the Removed Property. Thereafter, this Agreement shall be null and
void as to the Removed Property (but shall remain in force and effect as to the
remaining Properties), and neither party shall have any obligation to the other
with respect to the Removed Property, except to the extent such obligation
expressly survives such termination.

 

(b) Upon the termination of this Agreement as to a Removed Property in
accordance with the provisions of Section 35(a), Seller may, simultaneously
therewith, substitute one or more Substitute Properties for the Removed
Property, by providing Purchaser with the Required Substitute Property
Information. If Seller substitutes a Substitute Property for a Removed Property,
then in lieu of refunding the Allocated Deposit for the Removed Property to
Purchaser, there shall be an adjustment of the Downpayment to reflect the
substitution of the Substitute Property for the Removed Property (i.e., Seller
shall refund to Purchaser the amount by which the Allocated Deposit for the
Removed Property exceeds that of the Substitute Property, or Purchaser shall pay
to Seller the amount by which the Allocated Deposit for the Substitute Property
exceeds that of the Removed Property, as applicable.)

 

68



--------------------------------------------------------------------------------

36. Property Audits. Promptly following the date hereof, Seller shall engage
KPMG LLP, Seller’s independent, outside accounting firm, to prepare, at
Purchaser’s sole cost and expense, in conformity with the requirements of Rule
3-14 of Regulations S-X promulgated by the SEC, a combined statement of revenues
and certain expenses relating to the operation of the Properties for (i) the
calendar year ending December 31, 2003 and (ii) the calendar quarter ending
March 31, 2004 (collectively, the “Property Audits”). Promptly following
Purchaser’s reasonable request therefor, Seller shall cause KPMG LLP to update
the Property Audits, at Purchaser’s sole cost and expense, through the end of
the calendar quarter preceding the calendar quarter in which the Closing occurs.

 

37. No Offer. This Agreement shall neither be deemed an offer to sell nor shall
it bind, obligate or be effective against Seller unless and until (a) the
Agreement has been approved in writing by Seller’s appropriate management
authority and (b) this Agreement has been fully executed by Seller and Purchaser
and an executed copy is delivered to both parties hereto.

 

38. No Liability. No individual officers, directors, shareholders, agents or
representatives of Seller or of Purchaser shall have any personal liability
under this Agreement, either for the observance or performance of such party’s
rights, duties or obligations hereunder, or for the default of such party to
observe and perform its obligations hereunder, or under any document executed in
connection with the transactions contemplated hereby, or otherwise.

 

39. Radon Notice. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT
HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS
TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL
AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL
INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY
PUBLIC HEALTH UNIT.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the date first written above.

 

SELLER WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

--------------------------------------------------------------------------------

    Neil C. King, Senior Vice President Date of Execution: May 10, 2004
PURCHASER FIRST STATES INVESTORS 3300, LLC By:  

 

--------------------------------------------------------------------------------

    Glenn Blumenthal, Vice President Date of Execution: May 10, 2004

 

70



--------------------------------------------------------------------------------

Property Information Schedule

Exhibit A - As of Apr 30, 2004

 

PID

--------------------------------------------------------------------------------

 

POPULAR NAME

--------------------------------------------------------------------------------

 

ADDRESS

--------------------------------------------------------------------------------

 

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

  Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

  Estimated
Net Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

  Estimated
Net Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

 

Estimated
Net

Rentable
Area of
Building

--------------------------------------------------------------------------------

  Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

    Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

  Leasehold
Estate


--------------------------------------------------------------------------------

  Hybrid
Property


--------------------------------------------------------------------------------

  Required
Property


--------------------------------------------------------------------------------

410439

  North Washington Branch   330 N Washington St   Alexandria    VA   3,967,558  
15,857   4,500   22,231   71 %   8,526   No   No   No

410403

  Claremont Branch   4651 King St   Alexandria    VA   1,309,601   4,800   3,500
  12,000   40 %   3,106   No   No   No

506863

  Amherst - South Main   258 S Main St   Amherst    VA   168,868   3,792   1,500
  6,792   56 %   2,413   No   No   No

410170

  Main Office   3559 Fairystone Park Hwy   Bassett    VA   770,008   12,472  
4,564   21,600   58 %   6,416   No   No   No

410164

  Blacksburg   200 N Main St   Blacksburg    VA   478,953   7,128   1,845  
8,973   79 %   6,200   No   No   No

506865

  Brookneal Brookneal   227 Main St   Brookneal    VA   163,467   5,602   2,000
  7,602   74 %   3,717   No   No   No

506728

 

Charlottesville Western

Region HQ

  123 E Main St   Charlottesville    VA   4,139,713   51,295   —     68,700   75
%   26,625   No   No   No

506893

  Christiansburg Main   4 E Main St   Christiansburg    VA   204,690   3,500  
6,000   15,500   23 %   5,245   No   No   No

410218

  Clintwood   80 Main Street   Clintwood    VA   729,724   7,631   2,000  
12,000   64 %   3,911   No   No   No

503578

  Wheat Innsbrook Centre I   10700 N Park Dr   Glen Allen    VA   3,180,471  
100,523   —     100,523   100 %   65,033   No   No   No

503580

  Wheat Innsbrook Centre II   10750 Wheat First Drive   Glen Allen    VA  
15,541,375   117,892   —     117,892   100 %   76,270   No   No   No

410222

  Market Street Office   141 E Market St   Harrisonburg    VA   1,210,314  
10,679   12,512   23,191   46 %   5,880   No   No   No

503106

  21st and Granby   2014 Granby St   Norfolk    VA   958,114   9,300   3,500  
12,800   73 %   4,114   No   No   No

503038

  Downtown Petersburg   20 Franklin St   Petersburg    VA   630,038   4,000  
3,955   8,105   49 %   3,379   No   No   No

410157

  Richlands   201 Suffolk Ave   Richlands    VA   416,859   2,125   2,000  
6,125   35 %   5,625   No   No   No

 

71



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

  

POPULAR NAME

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

   Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

    Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

   Leasehold
Estate


--------------------------------------------------------------------------------

   Hybrid
Property


--------------------------------------------------------------------------------

   Required
Property


--------------------------------------------------------------------------------

410201

   WVOC-Four Story Operations    7711 Plantation Rd    Roanoke    VA   
18,883,316    425,590    —      425,590    100 %   179,802    No    No    No

506804

   Vienna Tyson’s Corner    8117 Leesburg Pike    Vienna    VA    2,100,774   
7,200    10,000    17,200    42 %   5,476    No    No    No

506832

   Virginia Beach Pembroke    125 Independence Blvd    Virginia Beach    VA   
2,750,775    25,350    —      25,350    100 %   11,602    No    No    No

506746

   Warrenton Broadview    155 Broadview Ave Ste 100    Warrenton    VA   
789,482    5,306    3,288    8,594    62 %   4,427    No    No    No

506841

   Williamsburg Main    1006 Richmond Rd    Williamsburg    VA    570,938   
9,136    3,486    15,900    57 %   6,076    No    No    No

190117

   Pikesville Branch & Op.    1515 Reisterstown Rd    Baltimore    MD   
1,370,086    4,000    —      20,522    19 %   7,861    No    No    No

353360

   Bristol Office    244 Radcliffe St    Bristol    PA    208,837    10,691   
—      14,691    73 %   4,220    No    No    No

353365

   Doylestown Office    115 W Court St    Doylestown    PA    306,049    9,170
   —      14,070    65 %   5,141    No    No    No

035704

   Hanover    22 Carlisle St    Hanover    PA    846,662    18,290    —     
28,290    65 %   6,090    No    No    No

353334

   Jenkintown Financial Center    400-406 Old York Rd    Jenkintown    PA   
522,520    8,999    —      20,089    45 %   9,658    No    No    No

035713

   Lancaster Square    100 North Queen Street    Lancaster    PA    4,396,580   
80,279    —      82,560    97 %   48,305    No    No    No

035715

   Lebanon    801 Cumberland St    Lebanon    PA    709,277    6,433    —     
11,282    57 %   5,965    No    No    No

353329

   Media Office    217 W Baltimore Pike    Media    PA    303,888    10,779   
10,000    20,779    52 %   7,567    No    No    No

035719

   Milford    224 Broad St    Milford    PA    420,267    7,584    —      10,084
   75 %   3,609    No    No    No

036131

   Mount Carmel    50 W 3rd St    Mount Carmel    PA    625,143    9,000    —  
   14,000    64 %   5,151    No    No    No

036134

   Mt. Penn Building    23rd & Perkiomen Avenues    Mt. Penn    PA    433,140   
9,523    —      14,523    66 %   4,840    No    No    No

035723

   Norristown    43 E Main Street    Norristown    PA    1,612,359    13,384   
8,000    24,384    55 %   7,787    No    No    No

035698

   Plaza    101 N Independence Mall East    Philadelphia    PA    23,765,360   
575,981    —      587,237    98 %   457,558    No    No    No

035278

   Independence Hall    601 Chestnut St    Philadelphia    PA    782,074   
5,037    —      7,537    67 %   7,417    No    No    No

 

72



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

 

POPULAR NAME

--------------------------------------------------------------------------------

 

ADDRESS

--------------------------------------------------------------------------------

 

CITY

--------------------------------------------------------------------------------

  STATE


--------------------------------------------------------------------------------

  Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

  Estimated
Net
Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

  Estimated
Net
Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

  Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

  Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

  Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

  Leasehold
Estate


--------------------------------------------------------------------------------

  Hybrid
Property


--------------------------------------------------------------------------------

  Required
Property


--------------------------------------------------------------------------------

354818

  Castor Avenue Office   7048 Castor Ave   Philadelphia   PA   1,061,783   9,290
  —     17,290   54%   5,956   No   No   No

353304

  Phoenixville Office   101 S Main Street   Phoenixville   PA   285,926   10,847
  5,000   19,347   56%   5,189   No   No   No

035474

  Pittston   1 South Main Street Pittston Bypass   Pittston   PA   345,791  
7,250   —     13,750   53%   13,214   No   No   No

035483

  Pottstown   401 E High St   Pottstown   PA   229,009   3,500   —     6,500  
54%   4,734   No   No   No

035731

  Scranton Downtown   130 Wyoming Ave   Scranton   PA   807,448   18,000   —    
18,000   100%   30,839   No   No   No

353452

  West Chester Office   17 N. High Street   West Chester   PA   554,571   27,803
  —     27,803   100%   9,574   No   No   No

354352

  Main Office   24 W Market St   Wilkes Barre   PA   600,529   —     3,000  
39,901   0%   —     No   No   Yes

354152

  Wind Gap Office   1 N. Broadway St(ATM) Rt. 512&33   Wind Gap   PA   314,718  
6,890   —     11,390   60%   2,630   No   No   No

035592

  Spring Ridge   1 Meridian Blvd   Wyomissing   PA   26,942,200   —     —    
395,000   0%   —     No   No   Yes

035692

  York Square   12 E Market St   York   PA   1,036,448   32,830   —     35,830  
92%   15,380   No   No   No

317135

  Kingston Office   235 Fair St   Kingston   NY   606,857   3,500   —     7,000
  50%   2,797   No   No   No

317134

  New Paltz Office   29 Main St   New Paltz   NY   465,955   6,000   —    
15,500   39%   4,872   No   No   No

284547

  Brick Office   Rt. 70 & Cedarbridge Road   Brick   NJ   1,314,954   15,300  
—     21,300   72%   7,790   No   No   No

280867

  Cranford Office & Drive-In   2 North Ave W   Cranford   NJ   695,471   7,934  
—     14,434   55%   15,025   No   No   No

035702

  Haddon Township   600 W Cuthbert Boulevard   Haddon Township   NJ   3,520,320
  75,700   —     75,700   100%   68,459   No   No   No

035260

  Hillside   1221 Liberty Ave   Hillside   NJ   256,774   6,479   —     11,479  
56%   4,728   No   No   No

285019

  Morristown Office   21 South St   Morristown   NJ   4,199,084   44,935  
11,000   55,935   80%   30,164   No   No   No

280837

  NBOC Operations Center   100/300 Fidelity Plaza   North Brunswick   NJ  
10,914,554   178,851   81,550   260,401   69%   196,922   No   No   Yes

280838

  North Brunswick Annex   100/300 Fidelity Plaza   North Brunswick   NJ  
2,027,877   27,694   —     27,694   100%   16,159   No   No   Yes

 

73



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

  

POPULAR NAME

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

   Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

  Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

   Leasehold
Estate


--------------------------------------------------------------------------------

   Hybrid
Property


--------------------------------------------------------------------------------

   Required
Property


--------------------------------------------------------------------------------

280901

   Paterson Market Street    167 Market St & 9 Colt St    Paterson    NJ   
961,103    16,482    —      27,232    61%   13,393    No    No    No

035551

   Pennington    2 North Highway 31    Pennington    NJ    2,070,013    11,544
   —      11,544    100%   4,205    No    No    No

035727

   Perth Amboy    214 Smith St    Perth Amboy    NJ    802,660    6,384    —  
   24,384    26%   17,132    No    No    No

280851

   Red Bank-Main Office    303 Broad St    Red Bank    NJ    1,789,420    27,500
   —      27,500    100%   24,973    No    No    No

280326

   Scotch Plains Office    460 Park Ave    Scotch Plains    NJ    453,325   
6,455    —      13,955    46%   6,736    No    No    No

281047

   South Amboy Office    116 North Broadway & Augusta Street    South Amboy   
NJ    597,116    4,782    —      11,152    43%   4,628    No    No    No

281110

   Succasunna Office    Route #10 and South Street    Succasunna    NJ   
338,274    5,900    2,000    10,900    54%   6,271    No    No    No

284562

   Main Street Office    40 Main St    Toms River    NJ    1,671,380    41,905
   5,045    46,950    89%   23,250    No    No    No

280248

   Trenton-Brunswick Ave. Office    891 Brunswick Ave    Trenton    NJ   
599,590    7,400    4,500    11,900    62%   10,013    No    No    No

284421

   Union-Larchmont Office    2500 Morris Ave    Union    NJ    1,174,935   
8,068    —      12,568    64%   6,711    No    No    No

281118

   Washington Off. & Parking Lot    2 W Washington Ave    Washington    NJ   
341,293    10,520    —      25,520    41%   11,946    No    No    No

055238

   East Haven    339 Hemingway Ave    East Haven    CT    835,698    3,350   
—      10,000    34%   4,028    No    No    No

050445

   Whalley Norton    388 Whalley Ave    New Haven    CT    324,312    3,906   
—      5,906    66%   5,537    No    No    No

055923

   Norwalk Office    637 West Ave & Chapel Street    Norwalk    CT    1,446,416
   16,269    10,000    26,269    62%   7,022    No    No    No

055534

   Trap Falls Office    5 Research Dr    Shelton    CT    7,096,983    26,865   
60,000    86,865    31%   69,407    No    No    No

055200

   1 Jefferson Square    1 Jefferson Sq    Waterbury    CT    2,034,990   
50,532    —      50,532    100%   45,724    No    No    No

050446

   Woodbridge Tenants    260 Amity Rd    Woodbridge    CT    567,164    3,840   
—      12,000    32%   4,512    No    No    No

506500

   Anderson Main    1101 North Main Street    Anderson    SC    1,521,336   
16,200    —      19,200    84%   4,553    No    No    No

506584

   Beaufort Main Financial Center    1011 Bay Street    Beaufort    SC   
1,938,726    16,620    4,000    24,366    68%   4,582    No    No    No

 

74



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

  

POPULARNAME

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

   Estimated
Occupancy
Percentage (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

  Estimated
Monthly
Operating
Expense
Factor
(for Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

   Leasehold
Estate


--------------------------------------------------------------------------------

   Hybrid
Property


--------------------------------------------------------------------------------

   Required
Property


--------------------------------------------------------------------------------

506538

   Bennettsville Main Financial Center    145 Broad St    Bennettsville    SC   
200,064    4,000    4,000    8,000    50%   3,012    No    No    No

506535

   Camden Camden Main    519 East Dekalb Street    Camden    SC    941,031   
4,502    —      8,502    53%   3,154    No    No    No

506558

   Charleston 16 Broad    16 Broad St    Charleston    SC    4,135,818    56,911
   —      57,531    99%   18,120    No    No    No

506618

   Columbia Greystone Administrative Ctr    101 Greystone Blvd    Columbia    SC
   9,519,529    246,720    —      246,720    100%   103,256    No    No    No

506619

   Columbia Browning Rd. Ops. Center    1628 Browning Rd    Columbia    SC   
14,189,776    —      208,892    208,892    0%   —      No    No    Yes

507744

   Columbia Browning Road Annex    1628 A Browning Rd    Columbia    SC   
2,147,447    —      8,497    8,497    0%   —      No    No    Yes

506577

   Dillon Main    601 Highway 301 N    Dillon    SC    171,435    4,500    —  
   8,500    53%   2,408    No    No    No

506516

   Spartanburg Main    101 N Pine St    Spartanburg    SC    3,227,451    20,000
   —      40,000    50%   16,391    No    No    No

506544

   Sumter Main    4 North Washington Street    Sumter    SC    1,118,318   
8,053    —      15,553    52%   4,706    No    No    No

506231

   Asheville Main Retail    1 Haywood St    Asheville    NC    2,546,614   
52,600    —      83,000    63%   38,168    No    No    No

506247

   Belmont Main    32 N Main St    Belmont    NC    48,367    7,535    —     
21,380    35%   4,015    No    No    No

507246

   Burlington    500 S Main St    Burlington    NC    1,541,347    16,907    —  
   29,032    58%   11,427    No    No    No

507732

   Vanguard Centre    5225 77 Center Dr    Charlotte    NC    3,349,324        
     52,729    0%   —      No    No    Yes

250104

   Main Office    55 E Main St    Franklin    NC    397,098    6,440    —     
13,440    48%   3,985    No    No    No

506097

   Goldsboro    301 East Ash Street    Goldsboro    NC    930,762    15,745   
—      29,429    54%   6,187    No    No    No

506215

   Hendersonville    301 South Main Street    Hendersonville    NC    1,589,772
   14,800    —      14,800    100%   4,447    No    No    No

251272

   Mortgage Center    1100 Corporate Center Dr    Raleigh    NC    50,813,141   
449,914    —      449,914    100%   245,322    No    No    No

251318

   Market St.    201 E Market St    Smithfield    NC    589,062    4,620    —  
   8,586    54%   4,971    No    No    No

506159

   Thomasville    804 Randolph St    Thomasville    NC    886,485    4,914   
—      8,930    55%   3,027    No    No    No

 

75



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

  

POPULAR NAME

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

   Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

  Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

   Leasehold
Estate


--------------------------------------------------------------------------------

   Hybrid
Property


--------------------------------------------------------------------------------

   Required
Property


--------------------------------------------------------------------------------

506238

   Williamston    205 W Main St    Williamston    NC    223,653    6,378    —  
   10,378    61%   2,628    No    No    No

506101

   Wilmington Main    101 N Front St    Wilmington    NC    615,427    —     
—      44,467    0%   —      No    No    No

506280

   West End Center Annex    801 W 4th St    Winston Salem    NC    4,984,785   
87,642    —      87,642    100%   10,542    No    No    No

506014

   Winston Salem Linden Center    401 Linden St    Winston Salem    NC   
18,741,410    177,852    —      177,852    100%   72,269    No    No    No

506281

   West End Center    809 West 4 1/2 St    Winston Salem    NC    18,192,133   
374,000    —      374,000    100%   191,301    No    No    No

506277

   Wachovia Center Tower    100 North Main Street    Winston Salem    NC   
37,953,482    296,000    —      543,038    55%   289,751    No    No    No

506258

   Wachovia Center Parking Deck    121 Church Street    Winston Salem    NC   
1,614,761    —      —      —      0%   —      No    No    No

506290

   Wachovia Park Building    101 N Cherry St    Winston Salem    NC   
10,589,279    —      —      204,406    0%   —      No    No    Yes

507769

   Wachovia Park Parking Deck    125 N Cherry St    Winston Salem    NC   
3,474,818    —      —      —      0%   —      No    No    Yes

506278

   W S Patterson & Third Parking Lot Nc    Patterson & Third    Winston Salem   
NC    214,599    —      —      —      0%   —      No    No    No

506279

   Winston Salem Linden Center Parking Lot    4th & Linden St. N.E Parking   
Winston Salem    NC    60,325    —      —      —      0%   —      No    No    No

506286

   Greenville Sales Finance Center    1451 Thomas Langston Rd    Winterville   
NC    9,810,407    106,600    —      106,600    100%   57,830    No    No    No

506975

   Atlanta Operations Center    3579 - 3585 Atlanta Ave    Atlanta    GA   
36,873,380    331,736    —      331,736    100%   156,447    No    No    No

506325

   Canton Operation Center    2780 Marietta Hwy    Canton    GA    1,067,401   
—      24,000    24,000    0%   —      No    No    Yes

090182

   Columbus Main    101 13th Street    Columbus    GA    3,549,854    48,326   
5,300    53,626    90%   21,753    No    No    No

506431

   Dalton Main    201 S Hamilton St    Dalton    GA    1,509,315    17,000   
—      40,864    42%   9,632    No    No    No

090073

   Griffin Main    100 S Hill St    Griffin    GA    3,191,590    9,800    7,200
   68,979    14%   24,735    No    No    No

081698

   Belle Glade    41 S.W. Ave B    Belle Glade    FL    719,572    6,932    —  
   12,932    54%   3,760    No    No    No

081702

   Ocean Ridge    4600 Ocean Blvd    Boynton Beach    FL    1,624,356    7,293
   —      11,904    61%   3,834    No    No    No

 

76



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

  

POPULAR NAME

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   Initial
Estimated
Purchase
Price (Apr
30, 2004)*


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Leased
Premises


--------------------------------------------------------------------------------

   Estimated
Net Rentable
Area of
Release
Premises


--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

   Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

    Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

   Leasehold
Estate


--------------------------------------------------------------------------------

   Hybrid
Property


--------------------------------------------------------------------------------

   Required
Property


--------------------------------------------------------------------------------

081105

   Cape Canaveral    7801 N Atlantic Boulevard    Cape Canaveral    FL   
906,489    5,159    —      10,318    50 %   5,207    No    No    No

081599

   Cocoa    834 N Cocoa Blvd    Cocoa    FL    945,611    5,763    —      11,525
   50 %   3,692    No    No    No

081114

   Dade City    14210 7th St    Dade City    FL    919,246    5,600    5,594   
11,194    50 %   4,133    No    No    No

081280

   Downtown Daytona    130 N Ridgewood Ave    Daytona Beach    FL    1,507,884
   9,000    —      22,777    40 %   4,849    No    No    No

081286

   Deland Main    131 E New York Ave    Deland    FL    880,947    7,000    —  
   21,681    32 %   7,343    No    No    No

082126

   Kings Point    6646 W Atlantic Ave    Delray Beach    FL    1,282,296   
5,172    —      15,958    32 %   5,213    No    No    No

081726

   Dunedin    2494 Bayshore Blvd    Dunedin    FL    1,556,831    6,000    6,000
   33,073    18 %   15,228    Yes    Yes    No

081926

   South Fort Myers    12751 S Cleveland Ave    Fort Myers    FL    1,846,853   
17,987    —      25,620    70 %   10,001    No    No    No

082297

   Ft. Myers Downtown    2201 2nd Avenue    Fort Myers    FL    4,104,928   
5,000    13,240    65,926    8 %   44,061    No    No    No

082308

   Ft. Myers Downtown    Union/Broadway & Peck Pkg    Fort Myers    FL    15,551
   —      —      —      0 %   —      No    No    No

081242

   West Hollywood    6015 Washington St    Hollywood    FL    1,296,260    5,257
   —      10,514    50 %   5,245    No    No    No

081048

   Exchange Building    218 W Adams St    Jacksonville    FL    220,228    —  
   —      32,186    0 %   —      No    No    Yes

081049

   Hogan Building    170 N Hogan St    Jacksonville    FL    1,058,996    —     
17,334    17,334    0 %   —      No    No    Yes

081065/

081870

   Center Square & Parking    100 N Hogan St    Jacksonville    FL    3,991,327
   —      —      68,909    0 %   —      No    No    Yes

081457

   Ed Ball Building    214 Hogan St    Jacksonville    FL    24,091,597    —  
   327,976    388,575    0 %   —      Yes    Yes    Yes

081325

   Downtown Lakeland    113 S Tennessee Ave    Lakeland    FL    711,669   
14,000    —      21,335    66 %   6,085    No    No    No

081679

   Madison    400 W Base St    Madison    FL    520,561    5,363    —     
10,363    52 %   5,843    No    No    No

081110

   Harbor City Boulevard    1441 N Harbor City Blvd    Melbourne    FL   
937,015    8,275    —      16,551    50 %   3,874    No    No    No

081653

   Miami Springs    4299 NW 36th St    Miami Springs    FL    9,594,781   
20,000    62,500    115,750    17 %   90,500    No    No    Yes

 

77



--------------------------------------------------------------------------------

PID

--------------------------------------------------------------------------------

  

POPULAR NAME

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

  

Initial
Estimated
Purchase
Price (Apr

30, 2004)*

--------------------------------------------------------------------------------

  

Estimated
Net

Rentable
Area of
Leased
Premises

--------------------------------------------------------------------------------

  

Estimated
Net

Rentable
Area of
Release
Premises

--------------------------------------------------------------------------------

   Estimated
Net
Rentable
Area of
Building


--------------------------------------------------------------------------------

   Estimated
Occupancy
Percentage
(for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

    Estimated
Monthly
Operating
Expense
Factor (for
Properties
containing
Leased
Premises)


--------------------------------------------------------------------------------

   Leasehold
Estate


--------------------------------------------------------------------------------

   Hybrid
Property


--------------------------------------------------------------------------------

   Required
Property


--------------------------------------------------------------------------------

081651

   Miami Springs Pkg Garage    4299 NW 36th St    Miami Springs    FL    —     
—      —      —      0 %   —      Yes    No    Yes

082314

   East Naples    4901 S. Tamiami Trail    Naples    FL    1,315,029    3,500   
—      7,046    50 %   3,687    No    No    No

081896

   Airport Road    125 N. Airport Pulling Road    Naples    FL    1,770,488   
4,000    —      10,774    37 %   6,635    No    No    No

082009

   Southgate    5211 North U.S. Hwy 19    New Port Richey    FL    447,425   
6,209    —      11,209    55 %   3,951    No    No    No

081057

   Dixie Freeway    401 S Dixie Fwy    New Smyrna Beach    FL    816,489   
6,400    —      12,800    50 %   3,279    No    No    No

081051

   New Warrington Road    21 New Warrington Rd    Pensacola    FL    1,167,450
   7,000    —      21,163    33 %   6,870    No    No    No

081751

   Perry    200 W Main St    Perry    FL    551,856    6,431    —      12,862   
50 %   3,221    No    No    No

081273

   Pompano Beach Operations    1410 SW 3rd St    Pompano Beach    FL   
4,045,887    —      47,643    47,643    0 %   —      No    No    Yes

081275

   Pompano Beach Money Center    1401 SW 3rd St.    Pompano Beach    FL   
404,141    —      7,617    7,617    0 %   —      No    No    Yes

081722

   Jasmine Lakes    10934 U.S. Hwy 19 N    Port Richey    FL    1,526,741   
18,212    —      27,626    66 %   5,747    No    No    No

081404

   Downtown St Petersburg    410 Central Ave    Saint Petersburg    FL   
4,046,753    —      38,700    92,699    0 %   —      Yes    Yes    Yes

082358

   De Soto Square    3200 U.S. 27 South    Sebring    FL    1,026,793    5,700
   —      32,222    18 %   7,004    No    No    No

506713

   Florida Avenue    12233 N Florida Ave    Tampa    FL    1,856,690    8,000   
—      15,964    50 %   4,386    No    No    No

081853

   Riverside    219 Indian River Ave    Titusville    FL    822,740    7,844   
—      15,689    50 %   5,411    No    No    No

506697

   Reflections Two    450 S Australian Ave    West Palm Beach    FL    3,401,116
   42,000    —      61,904    68 %   48,953    No    No    No

081370

   Downtown West Palm    303 Banyan Street (1st Street)    West Palm Beach    FL
   5,717,942    16,000    —      41,757    38 %   16,284    No    No    No

506699

   Westward    2701 Okeechobee Blvd    West Palm Beach    FL    551,183    5,000
   —      9,500    53 %   5,781    No    No    No

082130

   Okeechobee Turnpike    5849 Okeechobee Blvd    West Palm Beach    FL   
1,818,126    7,599    —      20,250    38 %   8,597    No    No    No

507766

   Reflections One    400 S Australian Ave    West Palm Beach    FL    3,527,742
   —      —      58,904    0 %   —      No    No    No

081062

   South Dillard Street    801 S Dillard St    Winter Garden    FL    910,413   
5,576    —      10,576    53 %   3,181    No    No    No                      
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

                                        523,479,744    5,022,420    1,053,238   
8,163,366          3,385,407                                        

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

              

--------------------------------------------------------------------------------

* Net of structural credits.

 

81